Name: Council Regulation (EEC) No 3569/83 of 16 December 1983 applying generalized tariff preferences for 1984 in respect of certain industrial products originating in developing countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12 . 83 Official Journal of the European Communities No L 362/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3569/83 of 16 December 1983 applying generalized tariff preferences for 1984 in respect of certain industrial products originating in developing countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community , Having regard to the proposal from the Commis ­ sion 0 ), Having regard to the opinion of the European Parliament (2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas, in accordance with its offer made within the context of the United Nations Conference on Trade and Development (UNCTAD), the European Economic Community opened generalized tariff preferences commencing in 1971 , notably in respect of finished and semi-finished industrial products from developing countries ; whereas the initial 10-year period of application of this system of preferences expired on 31 December 1980 ; Whereas , however, the positive role played by this system in improving access for developing countries to the markets of the preference-giving countries was recognized at the ninth session of the UNCTAD Special Committee on Preferences ; whereas it was there agreed that the objectives of the generalized preference scheme would not be fully achieved by the end of 1980, that consequently it should be prolonged beyond the initial period and that an overall review of the system should take place in 1990 ; Whereas , therefore, the Community has decided to apply generalized tariff preferences , in the context of the conclusions agreed in UNCTAD in accord ­ ance with the intention expressed in the said Com ­ mittee, in particular by all the preference-giving countries ; Whereas the temporary and non-binding nature of the system means that the offer can be withdrawn wholly or in part at a later date , thus maintaining the possibility of remedying any unfavourable situa ­ tions which might arise following implementation of the system, including such situations in the African, Caribbean and Pacific States (ACP States); Whereas experience in the initial period has shown that the Community scheme has to a large extent achieved its intended objectives ; whereas its funda ­ mental features, in particular the total suspension of customs duties, within certain limits, should there ­ fore be maintained ; whereas any adjustments should essentially meet the joint requirements of simplification and differential application of preferential advantages, as these are likely to improve the transparency of the system and to ease its administration ; Whereas use of the preferential advantages in the 1970s was concentrated on a limited number of products and beneficiary countries ; whereas it is therefore necessary to ensure a better distribution of the preferential advantages in order to provide prac ­ tical assistance for the industrial development of a greater number of developing countries , especially the least developed ; whereas, at the same time, to take account of the limits to the Community mar ­ ket's absorption capacity and the existence of Com ­ munity production, the widest possible preferential access should be accorded to the less competitive developing countries and the preferential advan ­ tages enjoyed by the more competitive beneficiary countries accordingly limited in the case of specific products ; Whereas, therefore, provision is made under the new scheme for a differential application of preferential P ) OJ No C 263 , 3 . 10 . 1983 , p. 1 . ( 2 ) OJ No C 342, 19 . 12 . 1983 , p . 168 . ( 3 ) Opinion delivered on 26 and 27 October 1983 (not yet published in the Official Journal). No L 362/2 Official Journal of the European Communities 24. 12 . 83 treatment ; whereas the products and countries to be treated selectively are determined overall on the basis of criteria relating to the degree and level of those countries ' development and industrialization , their competitiveness and the sensitivity of the Community industries and markets for the products in question ; are the rates provided for in the Common Customs Tariff ; whereas , however, in the case of products falling within subheadings 41.02 ex C , 42.03 A, B II and III and C, 85.15 A III b) and C II c), 85.21 D and E, 94.01 B II and 94.03 B and heading Nos 42.02 , 64.01 and 64.02 , provision should be made for a rate of conversion into national currencies of the preferential amounts expressed in ECU which will gradually be aligned on the normal rate provided for in the Common Customs Tariff ;Whereas , accordingly, each beneficiary treatment appropriate to its situation allows for more equit ­ able access to the preference system ; whereas a sim ­ plified and more transparent system involves the application of separate tariff ceiling arrangements for each beneficiary except for the least-developed developing countries ; Whereas such tariff exemptions should be reserved for products originating in the countries or territo ­ ries under consideration, the concept of 'originating products ' being determined in accordance with the procedure laid down in Article 14 of Council Regu ­ lation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods 0 ); Whereas tariff preferences have been applied on this new basis since 1 January 1981 ; whereas it is the intention to continue to apply them during the years 1984 to 1985 ; Whereas the tariff ceiling arrangements mentioned above should differentiate between the products in Annex A by means of Community tariff quotas for products originating in the most competitive coun ­ tries and by means of ceilings for products in Annex A originating in other less competitive coun ­ tries ; Whereas the Community preference arrangements applicable to Yugoslavia result exclusively from the Agreement between the Community and the Social ­ ist Federal Republic of Yugoslavia (2 ); whereas , therefore , for products originating in Yugoslavia, which are submitted to Community tariff ceilings or to a progressive abolition of customs duties within the framework of the Agreement between the Com ­ munity and Yugoslavia, the movement certificate EUR. 1 shall be deemed the only documentary evi ­ dence for the granting of tariff preferences . Whereas the products in Annex B should be made subject to surveillance for essentially statistical pur ­ poses ; Whereas, since 1 January 1981 , the Hellenic Republic has applied the Community system of generalized preferences in accordance with Article 1 17 of the 1979 Act of Accession ;Whereas , however, in the multilateral trade negotia ­ tions , in accordance with paragraph 6 of the Tokyo declaration, the Community reaffirmed that special treatment should, whenever possible , be granted to the least developed among the developing coun ­ tries ; whereas , therefore, charges on products origin ­ ating in the least developed of the developing coun ­ tries listed in Annex D to this Regulation should not be subject to the Community quota or ceiling ; Whereas, in respect of the Community tariff quotas specified in Annex A, it is necessary in particular to ensure equal and continuous access for all Com ­ munity importers to the abovementioned quotas , and to ensure uninterrupted application of the rate laid down for those quotas to all imports of the products concerned into all the Member States until the quotas are used up ; whereas , having regard to the principles set out above, an arrangement where ­ by the quotas are apportioned among the Member States would best respect their Community nature ; whereas, moreover, to this end and in the context of Whereas the reference base to be considered when examining the situation resulting from an increase of imports of products listed in Annex B should , as a general rule , be 150% of the highest maximum amount valid for 1980 under each of the preferential ceilings opened that year ; ( ») OJ No L 148, 28. 6 . 1968, p. 1 . Whereas the rates of conversion into national cur ­ rency of the preferential amounts expressed in ECU ( 2 ) OJ No L 147 , 4.6 . 1981 , p . 6 and OJ No L41 , 14.2 . 1983 , p . 1 . 24. 12 . 83 Official Journal of the European Communities No L 362/3 such an arrangement, the actual charges against the quotas could relate only to products entered for free circulation and accompanied by a certificate of origin ; Whereas the application of the generally accepted principles in respect of the apportionment of the Community tariff quotas which have been opened hitherto cannot be reconciled with the continuity necessary for the application of the tariff prefer ­ ences concerned ; whereas it would accordingly be advisable to adopt a fixed scale for apportioning the Community tariff quotas concerned among the Member States ; whereas, using as a basis general economic criteria relating to external trade, gross national product and population, the percentages for the initial shares of the Member States in the quota amounts are as follows for the quota year under consideration : Benelux 10,5% Denmark 5 % Germany 27,5 % Greece 2 % France 19 % Ireland 0,5 % Italy 14,5% United Kingdom 21 % Whereas Member States may exhaust their initial shares for the tariff quotas given in Annex A at dif ­ ferent rates ; whereas, to avoid disruption of supplies on this account, it should be provided that each Member State which has almost used up one of its initial shares should draw an additional share from the corresponding reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost entirely used up and repeated as many times as each of the reserves allows ; whereas each of these initial and additional shares must be available for use until the end of the quota period ; whereas , however, it seems advisable to permit the Member States to limit the exercise of their total obligation to draw on the reserve amount to at least 40 % of their initial share ; Whereas , if, at a specified date in the quota period, a considerable balance remains in one of the initial shares of one or other Member State, it is essential that that Member State return a portion of it to the corresponding reserve in order to prevent a part of the Community quota from remaining unused in one Member State when it could be used in others ; Whereas, in the case of the Community tariff ceil ­ ings listed in Annex A, the desired objectives may be attained by applying a method of administration based on the charging at Community level, against the abovementioned ceilings , of imports of the products concerned as and when these products are entered for free circulation and are accompanied by a certificate of origin ; whereas this method of administration must make provision for the re ­ introduction of the levying of customs duties , in accordance with the appropriate procedures, as soon as the said ceilings are reached at Community level ; Whereas , having regard to the rules applying to the repayment or remission of import or export duties , and in particular to Council Regulation (EEC) No 1430/79 (') and Commission Regulation (EEC) No 3040/83 (2), a procedure should be laid down to regularize imports actually made within the quotas and/or other preferential tariff limits opened under this Regulation and thus provision should be made for the Commission to be able to take appropriate measures ; Whereas , in the case of the products listed in Annex B, provision should be made for the possibil ­ ity of reintroducing the levying of customs duties in exceptional cases and in accordance with appro ­ priate procedures and rules ; Whereas such methods of administration call for close and particularly rapid cooperation between Member States and the Commission, which must, in particular, be able to observe the extent to which charges are made against the quotas and ceilings Whereas, however, taking into account the more precise information already available concerning trade in plywood, blockboard, laminboard, batten ­ board and similar laminated products, falling within heading No 44.15 of the Common Customs Tariff, the abovementioned percentages should be replaced by : 4,44, 5,99, 7,76, 0,19 , 0,29, 1,94, 0,87 and 78,52 % respectively ; Whereas, to take account of future import trends in the various Member States in respect of the tariff quotas given in Annex A and to mitigate any inade ­ quacy in the initial allocation, the quotas should, as a general rule, be divided into two tranches , the first being apportioned among Member States and the second held as a reserve to cover the subsequent requirements of Member States which have exhausted their initial shares ; whereas , moreover, the reserve thus constituted tends to avoid making the system of utilization of the quota excessively rigid , to the detriment of each of the developing countries concerned, and contributes to achieving the aim already mentioned of improving the gener ­ alized preferences system ; whereas, to this end and to accord importers in each Member State some degree of security, the first tranche of the Com ­ munity quota should be fixed at about 80 % of the quota volumes ; (') OJ No L 175 , 12 . 7 . 1979, p . 1 . ( 2 ) OJ No L 297 , 29 . 10 . 1983 , p . 13 . No L 362/4 Official Journal of the European Communities 24 . 12 . 83 b) and C II c), 85.21 D and E, 94.01 B II and 94.03 B and heading Nos 42.02 , 64.01 and 64.02, conver ­ sion into national currencies of the preferential amounts expressed in ECU shall be carried out in accordance with the following rates : and inform the Member States thereof ; whereas such cooperation should be particularly close in view of the need for the Commission to be able to take appropriate measures to reintroduce the levying of customs duties when any of the ceilings is reached ; Whereas it is necessary to establish complete statis ­ tics on imports admitted in accordance with the provisions of the present Regulation and to apply to the collection , preparation and transmission of these statistics Council Regulations (EEC) No 1445 / 72 ( 1 ), ( EEC) No 3065 /75 ( 2 ) and (EEC) No 1736/ 75 (3 ); DM 2,538808 1 ECU = Bfrs/Lfrs 46,66648 F1 2,744856 FF 6,603582 Lit 1 220,04 Dkr 8,027176 £ Irl 0,6630486 £ 0,545891 Dr 69,67736 Whereas , since the Kingdom of Belgium, the King ­ dom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly repre ­ sented by the Benelux Economic Union , all trans ­ actions concerning, in particular, the administration of quota shares allocated to that economic union may be carried out by any one of its members , 2 . The arrangements provided for in paragraph 1 shall apply solely :  to each country or territory listed in column 4 of Annex A, for each category of products listed in columns 2 and 3 ,  for the same categories of products listed in Annex A to every other country or territory listed in Annex C , excepting Yugoslavia,  to each of the countries or territories listed in Annex C, for the categories of products listed in Annex B, subject to observance of the concept of originating products . HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1984, the Com ­ mon Customs Tariff duties on the products listed in Annexes A and B shall be totally suspended. In the case of the products listed in Annex A, this tariff suspension shall be accorded within the framework of tariff quotas and ceilings . The products listed in Annex B shall , as a general rule, be subject to statistical surveillance every three months on the reference base referred to in Article 1 1 . 3 . Imports already enjoying exemption from cus ­ toms duties under other preferential tariff arrange ­ ments granted by the Community shall not be charged against these tariff quotas or ceilings . Admission to the preferential arrangements set up by this Regulation shall be subject to conformity with the concept of 'originating products ' deter ­ mined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . Imports into Greece of the products referred to above shall be subject to the customs duties estab ­ lished in accordance with Article 117 of the 1979 Act of Accession . For the purposes of the application of this Regula ­ tion the value of the ECU, in which the preferential amounts are expressed, and the rate of conversion into national currencies shall be that provided for in the Common Customs Tariff. For products originating in Yugoslavia, which are submitted to Community tariff ceilings or to a pro ­ gressive abolition of customs duties within the framework of the Agreement between the Com ­ munity and Yugoslavia, the movement certificate EUR. 1 shall be deemed the only documentary evi ­ dence for the granting of tariff preferences ; However, for products falling within subheadings 41.02 ex C, 42.03 A, B II and III and C, 85.15 A III (!) OJ No L 161 , 17 . 7 . 1972, p. 1 . ( 2 ) OJ No L 307 , 27 . 11 . 1975 , p. 1 . ( 3 ) OJ No L 183 , 14 . 7 . 1975 , p. 3 . 4. The Community tariff quotas and ceilings shall be administered in accordance with the provisions set out below . 24. 12 . 83 Official Journal of the European Communities No L 362/5 SECTION I Provisions concerning the administration of the Community tariff quotas relating to the products listed in Annex A 3 . Where a Member State, after exhausting its second share, has used 90 % or more of the third share drawn by it , that Member State shall , under the same conditions, draw a fourth share equal to the third . This process shall continue until the reserve has been exhausted . 4 . By way of derogation from paragraphs 1 , 2 and 3 , Member States may draw shares lower than those specified in those paragraphs if there are grounds for believing that those specified may not be used up. Any Member State applying this paragraph shall inform the Commission of its grounds for so doing . 5 . Any Member State may, whilst informing the Commission, limit the aggregate total of its addi ­ tional shares to 40 % or to a higher proportion of its initial share . Article 2 The total suspension of customs duties within the framework of the Community tariff quotas referred to in Article 1 ( 1 ) shall be accorded to each country or territory listed in column 4 of Annex A, for the products specified in columns 2 and 3 against the name of the country or territory concerned, together with details in column 5 of the amount of the indivi ­ dual quota . Article 5 Without prejudice to the provisions of Article 6, additional shares drawn pursuant to Article 4 shall be valid until 31 December 1984. Article 3 1 . A first tranche of 80% of each of the Com ­ munity tariff quotas listed in Annex A, the amount of which is shown in column 6 of Annex A, shall be apportioned among the Member States ; the shares for each Member State shall , subject to Article 6, be valid until 31 December 1984 and shall be those indicated in column 7 of Annex A against each of the categories of products subject to quota listed therein . In the case of products falling within heading No 44.15 , however, the first tranche shall amount to 98 % of the quota amount . 2 . The second tranche of each of the tariff quotas shall constitute the reserve specified in each case in column 8 of Annex A. Article 6 The Member States shall return to the reserve, not later than 1 October 1984, the unused portion of their initial share which on 15 September 1984, exceeds 20 % of the initial amount. They may return a larger portion if there are grounds for believing that such portion may not be used . At the request of the Commission they may also make anticipatory returns . The Member States shall , not later than 1 October 1984, notify the Commission of the total quantities of the products in question imported up to 15 Sep ­ tember 1984 and charged against the Community quotas , and of any portion of their initial shares returned to the reserve . Article 4 1 . Where a Member State has used 90 % or more of one of its initial shares as fixed in Annex A, or of that share minus any portion returned to the reserve pursuant to Article 6 , it shall forthwith, by notifying the Commission, draw a second share, to the extent that the reserve so permits , equal to 10 % of its ini ­ tial share, rounded up, should the occasion arise , to the nearest unit . 2 . Where a Member State, after exhausting one of its initial shares, has used 90 % or more of the second share drawn by it , that Member State shall draw a third share, under the conditions laid down in paragraph 1 , equal to 5 % of its initial share . Article 7 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 3 and 4 and shall , as soon as the information reaches it , inform each Member State of the extent to which the reserve has been used up . It shall , not later than 15 October 1984, inform the Member States of the amount still in reserve follow ­ ing any return of shares pursuant to Article 6 . No L 362/6 Official Journal of the European Communities 24 . 12 . 83 It shall ensure that, when an amount exhausting the reserve is drawn, the amount so drawn does not exceed the balance available and to this end shall notify the amount of that balance to the Member State making the last drawing. The Member States shall take all appropriate mea ­ sures to ensure that additional shares drawn pur ­ suant to Article 4 are opened in such a way that imports may be charged without interruption against their cumulative shares of the Community tariff quotas . Article 8 The Member States shall take all appropriate mea ­ sures to ensure free access to the shares which have been allocated to them for importers of the products in question who are established in their territory . Article 9 By 28 February 1985 at the latest, Member States shall notify the Commission of the final total of the quantities charged and any balance of the shares still unused at 31 December 1984. Up to the limit of the balance remaining, and at the request of the Member States , the Commission shall authorize the Member States to make any necessary regularization of the quantities charged against imports actually made during the period referred to in Article 1(1 ). The Commission shall inform the other Member States thereof. for imports into the Community of products origin ­ ating in any of the countries or territories referred to in Article 1 (2) are reached at Community level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be reintro ­ duced until the end of the period referred to in Article 1 ( 1 ). Article 12 Where the increase of preferential imports of prod ­ ucts listed in Annex B, originating in one or more beneficiary countries, causes or threatens to cause economic difficulties in the Community, or in a region of the Community, the levying of customs duties may be reintroduced, once the Commission has had an appropriate exchange of information with the Member States . The reference base to be considered when examining the situation resulting from an increase of imports shall be , as a general rule, 150% of the highest maximum amount valid for 1980 under each preferential ceiling opened that year. Article 13 The Commission shall reintroduce the levying of customs duties in respect of any of the countries or territories referred to in Article 1 (2), under the con ­ ditions laid down in Articles 1 1 and 12 , by means of a Regulation . By means of a Regulation, the Commission may, even after 31 December 1984, take measures to stop quantities being charged against one or other prefer ­ ential tariff limit, if, particularly as a result of regu ­ larizations of imports actually made during the period referred to in Article 1 ( 1 ), these limits are exceeded. Article 14 Articles 11 , 12 and 13 shall not apply to the imports in question originating in the countries set out in Annex D. SECTION III General provisions Article 15 1 . The extent to which the quotas of the Member States are used up shall be determined on the basis of imports of the products in question entered for free circulation on the basis of the customs value of the said products, accompanied by a certificate of origin in accordance with the rules laid down in Article 1 (3). SECTION II Provisions concerning the administration of the Community tariff ceilings relating to products listed in Annex A and the reference base relating to products listed in Annex B Article 10 Subject to Articles 11 and 12 , the preferential tariff ceiling arrangements shall be accorded for products in Annex A, to each of the countries or territories listed in Annex C , other than those listed in col ­ umn 4 of Annex A, within the limits of the amounts specified in column 9 against each category of prod ­ ucts . Article 11 As soon as the individual ceilings as fixed in accordance with Article 10 and which are laid down 24. 12 . 83 Official Journal of the European Communities No L 362/7 with the provisions of the present Regulation . This data, transmitted according to the headings of the nomenclature of goods for external trade statistics of the Community and statistics of trade between Member States (NIMEXE), shall show the country of origin , value , quantity and any supplementary units as defined by Regulation (EEC) No 1736/75 . 2 . However, in the case of products in Annex A subject to quotas, the Member States shall , by the 1 1th day of each month at the latest, forward the list of charges effected during the previous month . In the case of products in Annex A subject to ceilings , the Member States shall forward to the Commission, at its request and under the same conditions , the list of charges effected during the previous month . At the Commission 's request, when the level of 75 % of the ceiling is reached, the Member States shall forward to the Commission the lists of charges every 10 days ; these lists shall be forwarded within five days from the end of each 10-day period . 2 . Imports of the products in question shall be charged against import ceilings as and when the products are entered for free circulation , on the basis of the customs value of the said products , accompanied by a certificate of origin in accordance with the rules laid down in Article 1 (3 ). 3 . Goods may be charged against a ceiling or admitted under a quota share only if the certificate of origin referred to in paragraphs 1 and 2 is submit ­ ted before the date on which the levying of duties is reintroduced. 4 . The extent to which the Community tariff quo ­ tas and ceilings have been used up shall be deter ­ mined at Community level on the basis of the imports charged in accordance with paragraphs 1 and 2 . 5 . Any amendment to the list of beneficiaries , in particular by the addition of new countries or terri ­ tories , may entail a corresponding adjustment to the Community tariff quotas or ceilings . Article 17 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 16 1 . The Member States shall , within six weeks of the end of each quarter at the latest, forward to the Statistical Office of the European Communities the relevant statistical data for the products entered for free circulation in the quarter concerned under generalized preferential treatment in accordance Article 18 This Regulation shall enter into force on 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 December 1983 . For the Council The President A. TRITSIS A N N E X A Li st of pr od uc ts su bj ec tt o ze ro du ty Co m m un ity pr ef er en tia lt ar iff qu ot as an d ce ili ng s( b) (c ) \ C om m un ity ta rif fq uo ta s C ei lin gs O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n B en ef ic ia ry co un tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m ou nt o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m ou nt o f re s e rv e (E C U )( a) In di vi du al ce il ­ in g fo rc ou nt rie s or te rr ito ri es ot he r th an th os e un de r co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 1 27 .1 0 (2 7. 10 -1 5, 17 ,2 1 , 25 ,2 9) P et ro le um oi ls an d oi ls ob ta in ed fr om bi tu ­ m in ou s m in er al s, ot he rt hp n cr ud e; pr ep ar ­ at io ns no t el se w he re sp ec ifi ed or in cl ud ed , co nt ai ni ng no t le ss th an 70 % by w ei gh t of pe tro le um oi ls or of oi ls ob ta in ed fr om bi tu m in ou s m in er al s, th es e oi ls be in g th e ba sic co ns tit ue nt s of th e pr ep ar at io ns : A. Li gh to ils : II I. Fo ro th er pu rp os es 16 5 00 0 to n n e s 2 27 .1 0 (2 7. 10 -3 4, 38 ,3 9) B . M ed iu m oi ls : II I. Fo ro th er pu rp os es 65 00 0 to n n e s 3 27 .1 0 (2 7. 10 -5 9, 69 ) C. H ea vy oi ls : I. G as oi l: c) Fo ro th er pu rp os es II . F ue l oi l: c) Fo ro th er pu rp os es 40 0 00 0 to n n e s No L 362 / 8 Official Journal of the European Communities 24 . 12 . 83 (a ) U nl es s ot he rw is e in di ca te d. (b ) Pr ef er en ce s ar e no tg ra nt ed in re sp ec to ft he pr od uc ts ,m ar ke d w ith an as te ris k, or ig in at in g in R om an ia . (c ) Pr ef er en ce s ar e no tg ra nt ed in re sp ec to ft he pr od uc ts ,m ar ke d w ith tw o as te ris ks ,o rig in at in g in C hi na . \ \ C om m un ity ta rif fq uo ta s C ei lin gs O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n B en ef ic ia ry co un tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m ou nt o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m ou nt o f re s e rv e (E C U )( a) In di vi du al ce il ­ in g fo rc ou nt rie s or te rr it or ie s ot he r th an th os e u n d er co lu m n 4 (E C U )( a) 0 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 3 27 .1 0 (c on t'd ) (2 7. 10 -7 5, 79 ) C. II I. Lu br ic at in g oi ls ;o th er oi ls : c) To be m ix ed in ac co rd an ce w ith th e te rm s of A dd it io na l N ot e 7 to C ha pt er 27 d) Fo ro th er pu rp os es 4 28 .1 6 (* ) (2 8. 16 -1 0, 30 ) A m m on ia ,a nh yd ro us or in aq ue ou s so lu ­ ti o n Li by a 4 66 1 80 0 3 72 9 44 0 B N L D K D G R F IR L I U K 39 1 59 1 18 6 47 2 1 02 5 59 6 74 58 9 70 8 59 4 18 64 7 54 0 76 9 78 3 18 2 93 2 36 0 5 12 8 00 0 5 28 .2 5 (2 8. 25 -0 0) T it an iu m ox id es 54 1 70 0 6 28 .2 7 (* ) (2 8. 27 -2 0, 80 ) Le ad ox id es ;r ed le ad an d or an ge le ad 2 32 4 70 0 7 28 .2 8 ex N (2 8. 28 -9 1) A nt im on y ox id es 30 3 60 0 24 . 12 . 83 Official Journal of the European Communities No L 362 / 9 (a ) U nl es s ot he rw is e in di ca te d. O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n C om m un ity ta ri ff qu ot as C ei lin gs B en ef ic ia ry co un tr ie s or te rr it or ie s In di vi du al qu ot a a m o u n t (E C U )( a) A m ou nt o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m ou nt of re s e rv e (E C U )( a) In di vi du al ce il ­ in g fo rc ou nt rie s or te rr it or ie s ot he r th an th os e u n d er co lu m n 4 (E C U )( a) (I ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 8 28 .3 0 A ex I (2 8. 30 -1 2) A m m on iu m ch lo ri de 35 50 0 9 28 .3 0 A II (2 8. 30 -2 0) B ar iu m ch lo ri de C h in a 17 4 60 0 13 9 68 0 B N L D K D G R F IR L I U K 14 66 6 6 98 4 3 8 4 1 2 2 79 4 26 53 9 69 8 20 25 4 29 33 3 34 92 0 17 4 60 0 10 28 .4 2 A II (2 8. 42 -3 1, 35 ) C ar b o n at es o f so di um R o m an ia 1 51 8 40 0 1 21 4 72 0 B N L D K D G R F IR L I U K 12 7 54 6 60 73 6 33 4 04 8 24 29 4 23 0 79 7 6 07 4 17 6 13 4 25 5 09 1 30 3 68 0 1 59 0 70 0 11 28 .4 2 A ex V II (2 8. 42 -7 2) C ar b o n at e o f ba ri um 91 0 15 0 No L 362 / 10 Official Journal of the European Communities 24 . 12 . 83 (a ) U nl es s ot he rw is e in di ca te d . C om m un ity ta rif fq uo ta s C ei lin gs O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n B en ef ic ia ry co un tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m o u n t o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m o u n t o f re s e rv e (E C U )( a) In di vi du al ce il ­ in g fo rc ou nt rie s or te rr it or ie s ot he r th an th o se u n d er co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 12 29 .0 1 D 11 (2 9. 01 -7 1 ) St yr en e B ra zi l 1 23 9 70 0 99 1 76 0 B N L D K D G R F IR L I U K 10 4 13 5 49 58 8 27 2 73 4 19 83 5 18 8 43 4 4 95 9 14 3 80 5 20 8 27 0 24 7 94 0 1 36 3 70 0 13 29 .0 2 A 11 ex b) (2 9. 02 -3 3) Tr ic hl or oe th yl en e 45 7 90 0 14 29 .0 2 A II ex b) (2 9. 02 -3 5) Te tra ch lo ro et hy le ne (p er ch lo re th yl en e) 34 0 40 0 15 29 .0 4 A I (2 9. 04 -1 1 ) M et ha no l( m et hy la lc oh ol ) Li by a M ex ic o 25 6 30 0 20 5 04 0 B N L D K D G R F IR L I U K 21 52 9 10 25 2 56 38 6 4 10 1 38 95 8 1 02 5 29 73 1 43 05 8 51 26 0 25 6 30 0 24 . 12 . 83 Official Journal of the European Communities No L 362 / 1 1 (a ) U nl es s ot he rw ise in di ca te d. C om m un ity ta ri ff qu ot as C ei lin gs In d iv id u al ce il ­ in g fo rc ou nt rie s O rd er N o C C T he ad in g N o an d N 1M E X E co de D es cr ip tio n B en ef ic ia ry co u n tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m ou nt o f fi rs tt ra nc he (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m o u n t o f re s e rv e (E C U )( a) o r te rr it o ri e s ot he r th an th os e un de r co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 16 Et hy le ne gl yc ol B ra zi 49 7 25 0 39 7 80 0 99 45 0 49 7 25 0 29 .0 4 C ex I (2 9. 04 -6 1 ) B N L D K D G R F 41 76 9 19 89 0 10 9 39 5 7 95 6 75 58 2 1 98 9 57 68 1 83 53 8 IR L 1 U K 17 Pe nt ae ry th rit ol 63 7 10 0 No L 362 / 12 / 12 Official Journal of the European Communities 24 . 12 . 83 29 .0 4 C ex I (2 9. 04 -6 6) 18 H yd ro qu in on e (q ui no l) 57 0 90 0 29 .0 6 B II (2 9. 06 -3 3) 19 D in os eb e (I SO ) R o m an ia 20 90 0 16 72 0 4 80 26 50 0 29 .0 7 C ex II I (2 9. 07 -6 1 ) B N L D K D G R F IR L I U K 1 75 6 83 6 4 59 8 33 4 3 17 7 84 2 42 4 3 51 1 (a ) U nl es s ot he rw is e in di ca te d. C om m un ity ta rif fq uo ta s C ei lin gs In d iv id u al ce il ­ in g fo rc ou nt rie s O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n B en ef ic ia ry co un tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m ou nt of fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m ou nt o f re s e rv e (E C U )( a) o r te rr it o ri e s ot he r th an th os e u n d er co lu m n 4 (E C U )( a) 4) (5 ) (6 ) (7 ) (8 ) (9 ) (1 ) (2 ) (3 ) 20 D ie th yl en e gl yc ol 28 2 50 0 29 .0 8 B ex I (2 9. 08 -3 2) 2 29 .1 4 A II c) ex I (2 9. 14 -3 1 ) Et hy la ce ta te B ra zi l 29 5 55 0 23 6 44 0 59 0 31 0 30 0 B N L D K D G R F IR L 1 U K 24 82 6 11 82 2 65 02 1 4 72 9 44 92 4 1 18 2 34 28 4 49 65 2 24 . 12 . 83 Official Journal of the European Communities No L 362 / 13 22 B en zo ic ac id an d it s sa lt s an d es te rs C h in a 11 6 55 0 93 24 0 23 31 0 14 7 40 0 29 .1 4 D I (2 9. 14 -9 1 ) 9 79 0 4 66 2 25 64 1 1 86 5 17 71 6 46 6 13 52 0 19 58 0 B N L D K D G R F IR L I U K 23 O xa li c ac id an d its sa lt s an d es te rs 13 8 20 0 29 .1 5 A I (2 9. 15 -1 1 ) (a ) U nl es s ot he rw is e in di ca te d. C om m un ity ta rif fq uo ta s Ce ili ng s O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n B en ef ic ia ry co u n tr ie s or te rr it or ie s In di vi du al qu ot a a m o u n t (E C U )( a) A m ou nt o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m ou nt o f re s e rv e (E C U )( a) In di vi du al ce il ­ in g fo rc ou nt rie s or te rr it or ie s ot he r th an th os e un de r co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 24 29 .1 5 A II I (2 9. 15 -1 7) M al ei c an hy dr id e 10 6 50 0 25 29 .1 6 A IV a) (2 9. 16 -2 1 ) C it ri c ac id C h in a 14 4 00 0 11 5 20 0 B N L D K D G R F 1R L I U K 12 09 6 5 76 0 31 68 0 2 30 4 21 88 8 57 6 16 70 4 24 19 2 28 80 0 15 8 80 0 26 29 .1 6 B id ) (2 9. 16 -5 9) O -a ce ty ls al ic yl ic ac id an d its sa lts an d e st e rs C h in a 12 1 30 0 97 04 0 B N L D K D G R F 1R L I U K 10 18 9 4 85 2 26 68 6 1 94 1 18 43 8 48 5 14 07 1 20 37 8 24 26 0 13 9 80 0 27 29 .2 2 A 1 (2 9. 22 -1 1 ) M et hy la m in e, di m et hy la m in e an d tri ­ m et hy la m in e an d th ei rs al ts | 93 40 0 No L 362 / 14 / 14 Official Journal of the European Communities 24 . 12 . 83 (a ) U nl es s ot he rw is e in di ca te d. C om m un ity ta rif fq uo ta s C ei lin gs In di vi du al ce il ­ in g fo rc ou nt rie s O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n B en ef ic ia ry co un tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m o u n t o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m ou nt o f re s e rv e (E C U )( a) or te rr it or ie s ot he r th an th os e u n d er co lu m n 4 (E C U )( a) 0 (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) 9 28 A ni li ne an d it s sa lt s 64 5 30 0 29 .2 2 D ex I (2 9. 22 -4 3) 29 G lu ta m ic ac id an d it s sa lt s B ra zi l S ou th K or ea 22 8 40 0 18 2 72 0 45 68 0 52 7 70 0 29 .2 3 D il l (2 9. 23 -7 5) 19 18 6 9 13 6 50 24 8 3 65 4 3 4 7 1 7 91 4 26 49 4 38 37 1 B N L D K D G R F 1R L 1 U K 24 . 12 . 83 Official Journal of the European Communities No L 362 / 15 / 15 30 C ho li ne ch lo ri de 22 3 30 0 29 .2 4 ex B (2 9. 24 -2 0) 3 Pa ra ce ta m ol (I N N ) 33 0 80 0 29 .2 5 B il l ex b) (2 9. 25 -5 3) 32 2 10 4 00 0 29 .2 6 A I (2 9. 26 -1 1 ) l,2 -B en zi so th ia zo l- 3- on e 1,1 -d io xi de (o ­ be nz oi cs ul ph im id e, sa cc ha rin )a nd its sa lts (a ) U nl es s ot he rw ise in di ca te d. \ C om m un ity ta rif fq uo ta s C ei lin gs O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n B en ef ic ia ry co u n tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m o u n t o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m ou nt o f re s e rv e (E C U )( a) In di vi du al ce il ­ in g fo rc ou nt rie s or te rr it or ie s o th er th an th os e u n d er co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 33 29 .2 6 B II a) (2 9. 26 -3 5) M et he na m in e (I N N ) (h ex am et hy le ne ­ te tr am in e) 89 70 0 34 ex 29 .2 7 (* ) (2 9. 27 -1 0) A cr yl on itr ile B ra zi l 31 1 30 0 24 9 04 0 B N L D K D G R F 1R L I U K - 26 14 9 12 45 2 68 48 6 4 9 8 1 47 31 8 1 24 5 36 11 1 52 29 8 62 26 0 34 0 20 0 35 29 .3 5 N (2 9. 35 -7 6) C ou m ar in ,m et hy lc ou m ar in s an d et hy lc ou ­ m ar in s 13 0 20 0 36 29 .3 5 ex Q (2 9. 35 -9 2) M el am in e K uw ai t 40 7 95 0 32 6 36 0 B N L D K D G R F IR L I U K 34 26 8 16 31 8 89 74 9 6 52 7 62 00 8 1 63 2 47 32 2 68 53 6 81 59 0 40 7 95 0 No L 362 / 16 Official Journal of the European Communities 24 . 12 . 83 (a ) U nl es s ot he rw is e in di ca te d . C om m un ity ta rif fq uo ta s C ei lin gs In di vi du al ce il ­ in g fo rc ou nt rie s O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n B en ef ic ia ry co un tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m o u n t o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em b er S ta te s (E C U )( a) A m ou nt o f re s e rv e (E C U )( a) o r te rr it o ri e s ot he r th an th os e un de r co lu m n 4 (E C U )( a) (1 ) (2 ) 3) (4 ) (6 ) (7 ) (8 ) (9 ) (5 ) 5 36 6 60 0 37 Su lp ho na m id es C h in a 4 29 3 28 0 1 07 3 32 0 5 62 2 10 0 29 .3 6 (2 9. 36 -0 0) B N L D K D G R F IR L I U K 45 0 79 4 21 4 66 4 1 18 0 65 2 85 86 6 81 5 72 3 21 46 6 62 2 52 6 90 1 58 9 24 . 12 . 83 Official Journal of the European Communities No L 362 / 17 38 29 .3 8 B ex II (2 9. 38 -3 5) V ita m in s B6 an d H 16 6 00 0 39 V it am in C 29 .3 8 B IV (2 9. 38 -5 0) 55 1 25 0 40 O th er v it am in s 1 27 0 50 0 29 .3 8 B V (2 9. 38 -6 0) 4 1 45 3 00 0 29 .3 9 D I (2 9. 39 -7 1 ) C or tis on e (I N N ), hy dr oc or tis on e (I N N ) an d th ei r ac et at es ;p re dn is on e (I N N ) an d pr ed ni so lo ne (I N N ) (a ) U nl es s ot he rw ise in di ca te d. C om m un ity ta ri ff qu ot as C ei lin gs O rd er N o C C T he ad in g N o an d N IM E X E co d e D es cr ip tio n In d iv id u al ce il ­ in g fo rc ou nt rie s B en ef ic ia ry co un tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m ou nt o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m o u n t o f re s e rv e (E C U )( a) or te rr it o ri es ot he r th an th os e u n d er co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) 6) (7 ) (8 ) (9 ) 42 C h in a 84 2 30 0 67 3 84 0 16 8 46 0 84 2 30 0 29 .4 4 B (2 9. 44 -2 0) C hl or am ph en ic ol (I N N ) B N L D K D G R F IR L I U K 70 75 3 33 69 2 18 5 30 6 13 47 7 12 8 03 0 3 36 9 97 70 7 14 1 50 6 No L 362 / 18 Official Journal of the European Communities 24 . 12 . 83 43 29 .4 4 ex C (2 9. 44 -9 1 )( *) Te tra cy cl in es C h in a 2 60 4 60 0 2 08 3 68 0 52 0 92 0 4 24 4 60 0 B N L D K D G R F IR L I U K 21 8 78 6 10 4 18 4 57 3 01 2 41 67 4 35 9 89 9 10 41 8 30 2 13 4 43 7 57 3 44 31 .0 2 B (* ) (3 1. 02 -1 5) U re a co nt ai ni ng m or e th an 45 % by w ei gh t of ni tro ge n on th e dr y an hy dr ou s pr od uc t Li by a V en ez u el a 34 1 90 0 27 3 52 0 68 38 0 35 8 50 B N L D K D G R F IR L I U K 28 72 0 13 67 6 75 21 8 5 47 0 51 96 9 1 36 8 39 66 0 57 43 9 (a ) U nl es s ot he rw is e in di ca te d. C om m un ity ta ri ff qu ot as C ei lin gs O rd er N o C C T he ad in g N o an d N IM E X E co de In d iv id u al ce il ­ in g fo rc ou nt rie s D es cr ip tio n B en ef ic ia ry co u n tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m ou nt o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em b er S ta te s (E C U )( a) A m o u n t o f re s e rv e (E C U )( a) o r te rr it o ri e s ot he r th an th o se u n d er co lu m n 4 (E C U )( a) (D (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 45 31 .0 3 A I( *) (3 1. 03 -1 5) Su pe rp ho sp ha te s 1 94 5 00 0 46 M ex ic o 3 10 4 00 0 2 48 3 20 0 62 0 80 0 3 56 9 00 0 31 .0 5 (* )( b) (3 1. 05 -a ll nu m ­ be rs ) O th er fe rti liz er s; go od s of th e pr es en t C ha pt er in ta bl et s, lo ze ng es an d si m ila r pr ep ar ed fo rm s or in pa ck in gs of a gr os s w ei gh tn ot ex ce ed in g 10 kg B N L D K D G R F 1R L I U K 26 0 73 6 12 4 16 0 68 2 88 0 49 66 4 47 1 80 8 1 2 4 1 6 36 0 06 4 52 1 47 2 24 . 12 . 83 Official Journal of the European Communities No L 362 / 19 47 35 .0 3 ex B (3 5. 03 -9 1 ) G el at in an d ge la tin de riv at iv es B ra zi l 38 8 80 0 3 04 0 77 76 0 40 7 30 0 B N L D K D G R F 1R L I U K 32 65 9 15 55 2 85 53 6 6 22 1 59 09 8 1 55 5 45 10 1 65 31 8 48 13 64 3 80 0 38 .0 8 (3 8. 08 -a ll nu m ­ be rs ) R os in an d re si n ac id s, an d de ri va tiv es th er eo f ot he r th an es te r gu m s in cl ud ed in he ad in g N o 39 .0 5 ; ro si n sp iri t an d ro si n oi ls (a ) U nl es s ot he rw is e in di ca te d. (b ) Th e as te ris k co ve rs on ly su bh ea di ng s 31 .05 A I, II ,I II b) ,I V an d B. C om m un ity ta rif fq uo ta s C ei lin gs In d iv id u al ce il ­ in g fo rc ou nt rie s C C T he ad in g N o an d N IM E X E co de D es cr ip tio n O rd er N o B en ef ic ia ry co un tr ie s or te rr it o ri es In d iv id u al qu ot a a m o u n t (E C U )( a) A m ou nt o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em b er S ta te s (E C U )( a) A m ou nt of re s e rv e (E C U )( a) o r te rr it o ri e s ot he r th an th os e u n d er co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) 6 (7 ) (8 (9 ) D od ec yl be nz en e 20 5 00 0 49 38 .1 9 ex E (3 8. 19 -0 7) 50 49 4 00 0 39 .0 2 C ex IV (* ) (3 9. 02 -2 5, 26 ,2 7) Po ly pr op yl en e in on e of th e fo rm s m en ­ tio ne d in N ot e 3 (d )t o C ha pt er 39 51 R eg en er at ed ce llu lo se ,o th er 66 3 00 0 39 .0 3 B Ib )( *) (3 9. 03 -0 8, 12 ,1 4, 15 ) No L 362 / 20 Official Journal of the European Communities 24 . 12 . 83 52 H ep ar in e C h in a 2 40 0 00 0 1 92 0 00 0 48 0 00 0 2 40 0 00 0 39 .0 6 ex B (3 9. 06 -e x 90 ) 20 1 60 0 96 00 0 52 8 00 0 38 40 0 36 4 80 0 9 60 0 27 8 40 0 40 3 20 0 B N L D K D G R F IR L I U K (a ) U nl es s ot he rw ise in di ca te d. C om m un ity ta ri ff qu ot as C ei lin gs O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n B en ef ic ia ry co un tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m o u n t o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m ou nt of re s e rv e (E C U )( a) In d iv id u al ce il ­ in g fo rc ou nt rie s or te rr it or ie s ot he r th an th os e u n d er co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 53 39 .0 7 B V ex d) (3 9. 07 -5 3) Ba gs ,s ac he ts an d si m ila r ar tic le s, of po ly ­ et hy le ne H on g K on g Si ng ap or e 5 61 3 00 0 4 49 0 40 0 B N L D K D G R F 1R L 1 U K 47 1 49 2 22 4 52 0 1 23 4 86 0 89 80 8 85 3 17 6 22 45 2 65 1 10 8 94 2 98 4 1 12 2 60 0 5 61 3 00 0 54 ex 40 .1 1 (* ) (4 0. 11 -2 1, 23 ,5 2 , 53 ) Ru bb er ty re s, ty re ca se s, in te rc ha ng ea bl e ty re tre ad s, in ne r tu be s an d ty re fla ps ,f or w he el s o f al l ki nd s :  N ew in ne r tu be s an d ty re ca se s of th e ki nd us ed on bi cy cl es , cy cl es w ith an au xi lia ry m ot or , m ot or -c yc le s or m o to r- sc o o te rs S ou th K or ea 1 03 0 10 0 82 4 08 0 B N L D K D G R F IR L I U K 86 52 8 41 20 4 22 6 62 2 16 48 2 15 6 57 5 4 12 0 11 9 49 2 17 3 05 7 20 6 02 0 1 37 0 90 0 55 ex 40 .1 1 (* ) (4 0. 11 -1 0, 25 ,2 7, 29 ,4 0, 45 ,5 5, 57 , 62 ,6 3, 80 )  O th er (in cl ud in g ty re ca se s w ith se w n ­ in in ne r tu be s, fo r ra ci ng bi cy cl es ,a nd ty re fla ps ) S ou th K or ea 2 54 9 00 0 2 03 9 20 0 B N L D K D G R F IR L 1 U K 21 4 11 6 10 1 96 0 56 0 78 0 40 78 4 38 7 44 8 10 19 6 29 5 68 4 42 8 23 2 50 9 80 0 3 40 0 50 0 24 . 12 . 83 Official Journal of the European Communities No L 362 / 21 (a ) U nl es s ot he rw is e in di ca te d. \ \ C om m un ity ta ri ff qu ot as C ei lin gs O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n B en ef ic ia ry co u n tr ie s or te rr it or ie s In di vi du al qu ot a a m o u n t (E C U )( a) A m ou nt o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m o u n t o f re s e rv e (E C U )( a) In di vi du al ce il ­ in g fo rc ou nt rie s or te rr it or ie s ot he r th an th o se u n d er co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 56 41 .0 2 (4 1. 02 -2 1, 28 ,3 1 , 32 ,3 5, 37 ,9 8) B ov in e ca ttl e le at he r (in cl ud in g bu ff al o le at he r) an d eq ui ne le at he r, ex ce pt le at he r fa lli ng w ith in he ad in g N o 41 .0 6 or 41 .0 8 : ex C. O th er , ex cl ud in g le at he r no t fu rth er pr ep ar ed th an ta nn ed A rg en tin a B ra zi l 4 00 0 00 0 3 20 0 00 0 B N L D K D G R F IR L I U K 33 6 00 0 16 0 00 0 88 0 00 0 64 00 0 60 8 00 0 16 00 0 4 6 4 00 0 67 2 00 0 80 0 00 0 4 75 0 00 0 57 41 .0 3 (4 1. 03 -9 9) Sh ee p an d la m b sk in le at he r, ex ce pt le at h ­ er fa lli ng w ith in he ad in g N o 41 .0 6 or 41 .0 8 : B . O th er : II . O th er 1 64 1 20 0 58 41 .0 4 (4 1. 04 -9 9) G oa t an d ki d sk in le at he r, ex ce pt le at he r fa lli ng w ith in he ad in g N o 41 .0 6 or 41 .0 8 : B . O th er : II . O th er 1 23 4 00 0 No L 362 / 22 Official Journal of the European Communities 24 . 12 . 83 (a ) U nl es s ot he rw ise in di ca te d. C om m un ity ta ri ff qu ot as C ei lin gs In di vi du al ce il ­ in g fo rc ou nt rie s O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n B en ef ic ia ry co u n tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m ou nt of fi rs tt ra nc he (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em b er S ta te s (E C U )( a) A m ou nt of re s e rv e (E C U )( a) or te rr it or ie s ot he r th an th os e u n d er co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) 9 ) 59 2 59 5 70 0 41 .0 5 (4 1. 05 -9 1, 93 ,9 9) O th er ki nd s of le at he r, ex ce pt le at he r fa ll ­ in g w ith in he ad in g N o 41 .0 6 or 41 .0 8 : B . O th er : II . O th er 60 2 03 5 00 0 I 62 8 00 0 40 7 00 0 2 70 3 00 0 H on g K on g S ou th K or ea 42 .0 2 (4 2. 02 -1 2, 14 ,1 6, 17 ,1 8) 24 . 12 . 83 Official Journal of the European Communities No L 362 / 23 B N L D K D G R F IR L I U K 17 0 94 0 81 40 0 44 7 70 0 32 56 0 30 9 32 0 8 14 0 23 6 06 0 34 1 88 0 Tr av el go od s (fo r ex am pl e, tru nk s, su it ­ ca se s, ha t-b ox es ,tr av el lin g- ba gs ,r uc ks ac ks ), sh op pi ng -b ag s, ha nd ba gs , sa tc he ls , br ie f ­ ca se s, w al le ts , pu rs es , to ile t-c as es , to ol ­ ca se s, to ba cc o- po uc he s, sh ea th s, ca se s, bo xe s (f or ex am pl e, fo r ar m s, m us ic al in st ru ­ m en ts , bi no cu la rs , je w el le ry , bo ttl es , co l ­ la rs , fo ot w ea r, br us he s) an d si m ila r co nt ai ne rs , of le at he r or of co m po si tio n le at he r, of vu lc an iz ed fib re , of ar tif ic ia l pl as tic sh ee tin g, of pa pe rb oa rd or of te xt ile fa br ic : : A. O fa rti fic ia lp la st ic sh ee tin g (a ) U nl es s ot he rw is e in di ca te d. \ C om m un ity ta ri ff qu ot as C ei lin gs O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n B en ef ic ia ry co u n tr ie s or te rr it or ie s in d iv id u al qu ot a a m o u n t (E C U )( a) A m ou nt o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em b er S ta te s (E C U )( a) A m o u n t o f re s e rv e (E C U )( a) In di vi du al ce il ­ in g fo rc ou nt rie s or te rr it or ie s o th er th an th o se un de r co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 61 42 .0 2 (4 2. 02 -2 1, 23 ,2 5 , 31 ,3 5, 41 ,4 9, 51 , 59 ,6 0, 91 ,9 9 ) Tr av el go od s (f or ex am pl e, tru nk s, su it ­ ca se s, ha t-b ox es ,tr av el lin g- ba gs ,r uc ks ac ks ), sh op pi ng -b ag s, ha nd ba gs , sa tc he ls , br ie f ­ ca se s, w al le ts , pu rs es , to ile t-c as es , to ol ­ ca se s, to ba cc o- po uc he s, sh ea th s, ca se s, bo xe s (f or ex am pl e, fo r ar m s, m us ic al in st ru ­ m en ts , bi no cu la rs , je w el le ry , bo ttl es , co l ­ la rs , fo ot w ea r, br us he s) an d si m ila r co nt ai ne rs , of le at he r or of co m po si tio n le at he r, of vu lc an iz ed fib re , of ar tif ic ia l pl as tic sh ee tin g, of pa pe rb oa rd or of te xt ile fa br ic : B . O f ot he r m at er ia ls B ra zi l C h in a H on g K on g R o m an ia S o u th K o re a 2 00 0 00 0 1 60 0 00 0 B N L D K D G R F IR L I U K 16 8 00 0 80 00 0 44 0 00 0 32 00 0 30 4 00 0 8 00 0 23 2 00 0 33 6 00 0 40 0 00 0 3 08 7 00 0 62 42 .0 3 (4 2. 03 -1 0, 25 ,2 7 , 28 ,5 1, 59 ) A rti cl es of ap pa re l an d cl ot hi ng ac ce ss o ­ rie s, of le at he ro ro fc om po si tio n le at he r: A. A rti cl es of ap pa re l B. G lo ve s, in cl ud in g m itt en s an d m itt s: II . Sp ec ia l fo rs po rts II I. O th er C. O th er cl ot hi ng ac ce ss or ie s C h in a H on g K on g R o m an ia S ou th K or ea 3 50 0 00 0 2 80 0 00 0 B N L D K D G R F IR L I U K 29 4 00 0 14 0 00 0 77 0 00 0 56 00 0 53 2 00 0 14 00 0 40 6 00 0 58 8 00 0 70 0 00 0 3 99 0 00 0 No L 362 / 24 Official Journal of the European Communities 24 . 12 . 83 (a ) U nl es s ot he rw is e in di ca te d. l C om m un ity ta ri ff qu ot as C ei lin gs O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n B en ef ic ia ry co un tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m ou nt o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m ou nt o f re s e rv e (E C U )( a) In di vi du al ce il ­ in g fo rc ou nt rie s or te rr it or ie s ot he r th an th os e u n d er co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 63 42 .0 3 (* ) (4 2. 03 -2 1 ) A rti cl es of ap pa re l an d cl ot hi ng ac ce ss o ­ rie s, of le at he ro ro fc om po si tio n le at he r: B. G lo ve s, in cl ud in g m itt en s an d m itt s: I. Pr ot ec tiv e, fo r al lt ra de s C h in a H on g K on g 2 92 9 50 0 2 34 3 60 0 B N L D K D G R F IR L I U K 24 6 07 8 11 7 18 0 64 4 49 0 46 87 2 44 5 28 4 11 71 8 33 9 82 2 49 2 15 6 58 5 90 0 3 38 3 60 0 64 43 .0 3 (* )( b) (4 3. 03 -a ll nu m be rs ) A rt ic le s o f fu rs ki n 41 67 0 00 0 65 44 .1 1 (* ) (4 4. 11 -a ll nu m be rs ) Fi br e bu ild in g bo ar d of w oo d or ot he r ve g ­ et ab le m at er ia l, w he th er or no t bo nd ed w ith na tu ra l or ar tif ic ia l re si ns or w ith ot he ro rg an ic bi nd er s B ra zi l 3 30 7 50 0 2 64 6 00 0 B N L D K D G R F IR L I U K 27 7 83 0 13 2 30 0 72 7 65 0 52 92 0 50 2 74 0 13 23 0 38 3 67 0 55 5 66 0 66 1 50 0 4 88 7 60 0 24 . 12 . 83 Official Journal of the European Communities No L 362 / 25 (a ) U nl es s ot he rw ise in di ca te d. (b ) Th e as te ris k on ly co ve rs su bh ea di ng 43 .03 ex B (g lo ve s) . . ! C om m un ity ta ri ff qu ot as C ei lin gs O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n B en ef ic ia ry co u n tr ie s or te rr it or ie s In di vi du al qu ot a a m o u n t (E C U )( a) A m o u n t o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m ou nt o f re s e rv e (E C U )( a) In di vi du al ce il ­ in g fo rc ou nt rie s or te rr it or ie s ot he r th an th os e un de r co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 66 44 .1 3 (4 4. 13 -1 0, 30 ,5 0) W oo d (in cl ud in g bl oc ks ,s tri ps an d fri ez es fo r pa rq ue to rw oo d bl oc k flo or in g, no ta s ­ se m bl ed ), pl an ed ,t on gu ed ,g ro ov ed ,r eb at ­ ed ,c ha m fe re d, V -jo in te d, ce nt re V -jo in te d, be ad ed ,c en tre -b ea de d or th e lik e, bu t no t fu rt he r m an uf ac tu re d B ra zi l 6 31 4 90 0 5 05 1 92 0 B N L D K I) G R F 1R L I U K 53 0 45 2 25 2 59 6 I 38 9 27 8 10 1 03 8 95 9 86 5 25 26 0 73 2 52 8 1 06 0 90 3 1 26 2 98 0 7 62 3 00 0 67 44 .1 5 ( ¦ ) (4 4. 15 -2 0, 31 ,3 9 , 80 ) Pl yw oo d, bl oc kb oa rd , la m in bo ar d ,b at te n ­ bo ar d an d si m ila r la m in at ed w oo d pr od ­ uc ts (in cl ud in g ve ne er ed pa ne ls an d sh ee ts ); in la id w oo d an d w oo d m ar qu et ry B ra zi l In d o n es ia M al ay si a Ph ili pp in es Si ng ap or e S ou th K or ea 78 50 0 m 3 76 93 0 m 3 B N L D K D G R F IR L I U K 3 41 6 m 3 4 60 8 m &lt; 5 97 0 m 3 14 6 m 3 22 3 m -1 1 49 2 m 3 66 9 m ! 60 40 6 m ' 1 57 0 m 3 78 50 0 m 3 68 44 .2 3 (4 4. 23 -a ll nu m be rs ) Bu ild er s' ca rp en try an d jo in er y (in cl ud in g pr ef ab ric at ed an d se ct io na l bu ild in gs an d as se m bl ed pa rq ue tf lo or in g pa ne ls ) 7 08 1 20 0 69 46 .0 3 (4 6. 03 -1 0, 90 ) B as ke tw or k, w ic ke rw or k an d ot he r ar tic le s of pl ai tin g m at er ia ls , m ad e di re ct ly to sh ap e; ar tic le s m ad e up fro m go od s fa lli ng w ith in he ad in g N o 46 .0 2 ;a rti cl es of lo of ah 4 98 9 90 0 No L 362 / 26 Official Journal of the European Communities 24 . 12 . 83 (a ) U nl es s ot he rw is e in di ca te d . C om m un ity ta rif fq uo ta s C ei lif tg s In d iv id u al ce il ­ in g fo rc ou nt rie s O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n B en ef ic ia ry co u n tr ie s or te rr it or ie s In di vi du al qu ot a a m o u n t (E C U )( a) A m o u n t o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m ou nt o f re s e rv e (E C U )( a) o r te rr it o ri e s ot he r th an th os e un de r co lu m n 4 (E C U )( a) (I ) (2 (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 70 51 9 00 0 4 5 20 0 10 3 80 0 51 9 00 0 64 .0 1 (* )( ** ) (6 4. 0 1- al ln um ­ be rs ) Fo ot w ea r w ith ou te r so le s an d up pe rs of ru bb er or ar tif ic ia lp la st ic m at er ia l H on g K on g S ou th K or ea B N L D K D G R F IR L I U K 43 59 6 20 76 0 11 4 18 0 8 30 4 78 88 8 2 07 6 60 20 4 87 19 2 7 2 50 0 00 0 2 00 0 00 0 50 0 00 0 3 50 00 0 24.12.83 Official Journal of the European Communities No L 362 / 27 64 .0 2 (* )( ** ) (6 4. 02 -2 1, 29 ,3 2, 34 ,3 5, 38 ,4 0, 41 , 43 ,4 5, 47 ,4 9, 50 , 52 ,5 4, 56 ,5 8, 59 ) A rg en tin a B ra zi l H on g K on g S ou th K or ea U ru gu ay F oo tw ea r w it h ou te r so le s o f le at he r or co m po si tio n le at he r; fo ot w ea r (o th er th an fo ot w ea r fa ili ng w ith in he ad in g N o 64 .0 1) w ith ou te r so le s of ru bb er or ar tif ic ia l pl as ­ ti c m at er ia l: A. Fo ot w ea rw ith up pe rs of le at he r B N L D K D G R F IR L 1 U K 21 0 00 0 10 0 00 0 55 0 00 0 40 00 0 38 0 00 0 10 00 0 29 0 00 0 42 0 00 0 In d ia 3 50 0 00 0 2 80 0 00 0 70 0 00 0 B N L D K D G R F IR L I U K 29 4 00 0 14 0 00 0 77 0 00 0 56 00 0 53 2 00 0 14 00 0 40 6 00 0 58 8 00 0 (a ) U nl es s ot he rw is e in di ca te d. \ C om m un ity ta rif fq uo ta s C ei lin gs O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n B en ef ic ia ry co un tr ie s or te rr it or ie s In di vi du al qu ot a a m o u n t (E C U )( a) A m ou nt o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m o u n t of re s e rv e (E C U )( a) In di vi du al ce il ­ in g fo rc ou nt rie s or te rr it or ie s ot he r th an th o se u n d er co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 72 64 .0 2 ( » )( ¦* ) (6 4. 02 -6 0, 61 ,6 9, 99 ) F oo tw ea r w ith ou te r so le s of le at he r or co m po si tio n le at he r, fo ot w ea r (o th er th an fo ot w ea r fa lli ng w ith in he ad in g N o 64 .01 ) wi th ou te rs ol es of ru bb er or ar tif ic ia l pl as ­ ti c m at er ia l: B . O th er H on g K on g S ou th K or ea M al ay si a 1 00 0 00 0 80 0 00 0 B N L D K D G R F 1R L I U K 84 00 0 40 00 0 22 0 00 0 16 00 0 15 2 00 0 4 00 0 11 6 00 0 16 8 00 0 20 0 00 0 1 78 5 00 0 P ak is ta n 2 10 0 00 0 1 68 0 00 0 B N L D K D G R F IR L I U K 17 6 40 0 84 00 0 46 2 00 0 33 60 0 31 9 20 0 8 40 0 24 3 60 0 35 2 80 0 42 0 00 0 73 64 .0 4 (* ) (6 4. 04 -1 0, 90 ) F oo tw ea r w ith ou te r so le s of ot he r m at er i ­ al s C h in a 3 40 0 00 0 2 72 0 00 0 B N L D K D G R F IR L 1 U K 28 5 60 0 13 6 00 0 74 8 00 0 54 40 0 51 6 80 0 13 60 0 39 4 40 0 57 1 20 0 68 0 00 0 3 90 1 30 0 No L 362 / 28 Official Journal of the European Communities 24 . 12 . 83 (a ) U nl es s ot he rw is e in di ca te d . C om m un ity ta rif fq uo ta s C ei lin gs In d iv id u al ce il ­ in g fo rc ou nt rie s O rd er N o C C T he ad in g N o an d N 1M E X E co d e D es cr ip tio n B en ef ic ia ry co u n tr ie s or te rr it or ie s In di vi du al qu ot a a m o u n t (E C U )( a) A m o u n t o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m ou nt o f re s e rv e (E C U )( a) o r te rr it o ri e s o th er th an th os e u n d er co lu m n 4 (E C U )( a) 1 (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 74 H on g K on g 1 48 5 00 0 1 18 8 00 0 29 7 00 0 80 1 50 0 66 .0 1 (6 6. 01 -a ll nu m be rs ) U m br el la s an d su ns ha de s (in cl ud in g w al ki ng -s tic k um br el la s, um br el la te nt s, an d ga rd en an d si m ila ru m br el la s) B N L D K D G R F IR L I U K 12 4 74 0 59 40 0 32 6 70 0 23 76 0 22 5 72 0 5 94 0 17 2 26 0 24 9 48 0 75 G la ze d se tts ,f la gs an d pa vi ng ,h ea rth an d w al l ti le s S ou th K or ea I 04 9 00 0 83 9 20 0 20 9 80 0 3 08 2 60 0 24 . 12 . 83 Official Journal of the European Communities No L 362 / 29 69 .0 8 (6 9. 08 -a ll nu m be rs ) B N L D K D G R F IR L 1 U K 88 11 6 41 96 0 23 0 78 0 16 78 4 15 9 44 8 4 19 6 12 1 68 4 17 6 23 2 T h ai la n d 3 08 2 60 0 2 46 6 08 0 61 6 52 0 B N L D K D G R F IR L I U K 25 8 93 8 12 3 30 4 67 8 17 2 49 32 2 46 8 55 5 12 33 0 35 7 58 2 51 7 87 7 (a ) U nl es s ot he rw is e in di ca te d. I C om m un ity ta ri ff qu ot as C ei lin gs O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n B en ef ic ia ry co u n tr ie s or te rr it or ie s In di vi du al qu ot a a m o u n t (E C U )( a) A m ou nt o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m o u n t o f re s e rv e (E C U )( a) In di vi du al ce il ­ in g fo rc ou nt rie s or te rr it or ie s ot he r th an th os e u n d er co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 76 69 .1 1 (* )( ** ) (6 9. 11 -1 0, 90 ) T ab le w ar e an d ot he r ar ti cl es o f a ki nd co m m on ly us ed fo r do m es tic or to ile t pu r ­ po se s, of po rc el ai n or ch in a (in cl ud in g bi s ­ cu it po rc el ai n an d pa ria n) S ou th K or ea 47 4 10 0 37 9 28 0 B N L D K D G R F IR L I U K 39 82 4 18 96 4 10 4 30 2 7 58 6 72 06 3 1 89 6 54 99 6 79 64 9 94 82 0 47 4 10 0 77 69 .1 2 (6 9. 12 -2 0) T ab le w ar e an d ot he r ar ti cl es o f a ki nd co m m on ly us ed fo r do m es tic or to ile t pu r ­ po se s, or ot he r ki nd s of po tte ry : B . S to n ew ar e S o u th K o re a 1 29 8 00 0 1 03 8 40 0 B N L D K D G R F IR L I U K 10 9 03 2 51 92 0 28 5 56 0 20 76 8 19 7 29 6 5 19 2 15 0 56 8 21 8 06 4 25 9 60 0 1 49 9 20 0 78 69 .1 2 ( ¦ )( ** ) (6 9. 12 -3 1, 39 ) C. Ea rth en w ar e or fin e po tte ry S ou th K or ea 48 8 00 0 39 0 40 0 B N L D K D G R F IR L I U K 40 99 2 19 52 0 10 7 36 0 7 80 8 74 17 6 1 95 2 56 60 8 81 98 4 97 60 0 68 2 30 0 No L 362 / 30 Official Journal of the European Communities 24 . 12 . 83 (a ) U nl es s ot he rw is e in di ca te d. C om m un ity ta rif fq uo ta s C ei lin gs O rd er N o In di vi du al ce il ­ in g fo rc ou nt rie s C C T he ad in g N o an d N IM E X E co de D es cr ip tio n B en ef ic ia ry co un tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m o u n t o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m ou nt of re s e rv e (E C U )( a) o r te rr it o ri e s ot he r th an th os e u n d er co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 79 6 14 2 60 0 69 .1 3 (6 9. 13 -a lI nu m be rs ) St at ue tte s an d ot he r or na m en ts , an d ar tic le s of pe rs on al ad or nm en t; ar tic le s of fu rn it u re 80 G la ss in ne rs fo r va cu um fl as ks or fo r ot he r va cu um ve ss el s 26 3 00 0 70 .1 2 (7 0. 12 -1 0, 20 ) 81 2 28 3 60 0 24 . 12 . 83 Official Journal of the European Communities No L 362 / 31 70 .1 3 (* ) (7 0. 13 -a ll nu m be rs ) G la ss w ar e (o th er th an ar tic le s fa lli ng w ith ­ in he ad in g N o 70 .1 9) of a ki nd co m m on ly us ed fo r ta bl e, ki tc he n, to ile t or of fic e pu r ­ po se s, fo r in do or de co ra tio n, or fo r si m ila r u s e s 82 70 .1 4 (7 0. 14 -1 9) R o m an ia 98 2 30 0 78 5 84 0 19 6 46 0 1 18 5 90 0 82 51 3 39 29 2 21 6 10 6 15 71 7 14 9 31 0 3 92 9 11 3 94 7 16 5 02 6 Ill um in at in g gl as sw ar e, si gn al lin g gl as s ­ w ar e an d op tic al el em en ts of gl as s, no t op tic al ly w or ke d no ro fo pt ic al gl as s: A. A rti cl es fo re le ct ric al lig ht in g fit tin gs : II . O th er (f or ex am pl e, di ff us er s, ce il ­ in g lig ht s, bo w ls , cu ps , la m p ­ sh ad es , gl ob es , tu lip -s ha pe d pi ec es ) B N L D K D G R F IR L I U K (a ) U nl es s ot he rw ise in di ca te d. C om m un ity ta ri ff qu ot as C ei lin gs O rd er N o C C T he ad in g N o an d N IM E X E co d e D es cr ip tio n B en ef ic ia ry co u n tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m o u n t o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m o u n t o f re s e rv e (E C U )( a) In d iv id u al ce il ­ in g fo rc ou nt rie s or te rr it or ie s ot he r th an th os e un de r co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 83 70 .1 4 (7 0. 14 -9 1, 95 ) Ill um in at in g gl as sw ar e, si gn al lin g gl as s ­ w ar e an d op tic al el em en ts of gl as s, no t op tic al ly w or ke d no ro fo pt ic al gl as s: B . O th er H on g K on g R o m an ia 36 9 60 0 29 5 68 0 B N L D K D G R F IR L I U K 31 04 6 14 78 4 81 31 2 5 9 1 4 56 17 9 1 47 8 42 87 4 62 09 3 73 92 0 53 8 50 0 84 71 .1 6 (7 1. 16 -a ll nu m be rs ) Im ita tio n je w el le ry H on g K on g R o m an ia S ou th K or ea 2 70 7 00 0 2 16 5 60 0 B N L D K D G R F IR L I U K 22 7 38 8 10 8 28 0 59 5 54 0 43 31 2 41 1 46 4 10 82 8 3 1 4 0 1 2 45 4 77 6 54 1 40 0 12 03 5 30 0 85 73 .1 0 (7 3. 10 -2 0, 30 ,4 5, 49 ) Ba rs an d ro ds (in cl ud in g w ire ro d) ,o f iro n or st ee l, ho t-r ol le d, fo rg ed ,e xt ru de d, co ld ­ fo rm ed or co ld -f in is he d (in cl ud in g pr ec i ­ si on -m ad e) ;h ol lo w m in in g dr ill ste el : B. N ot fu rth er w or ke d th an fo rg ed R o m an ia 92 4 05 0 73 9 24 0 B N L D K D G R F IR L I U K 77 62 0 36 96 2 20 3 29 1 14 78 5 14 0 45 6 3 69 6 10 7 19 0 15 5 24 0 1 8 4 8 1 0 92 4 05 0 No L 362 / 32 Official Journal of the European Communities 24 . 12 . 83 (a ) U nl es s ot he rw is e in di ca te d. C om m un ity ta rif fq uo ta s C ei lin gs In d iv id u al ce il ­ in g fo rc ou nt rie s O rd er N o C C T he ad in g N o an d N IM E X E co d e D es cr ip tio n B en ef ic ia ry co un tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m o u n t o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m ou nt o f re s e rv e (E C U )( a) o r te rr it o ri e s ot he r th an th os e u n d er co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) 6) (7 ) (8 ) (9 ) 85 73 .1 0 (c on t'd ) (7 3. 10 -2 0, 30 ,4 5, 49 ) C . N ot fu rt he r w or ke d th an co ld -f or m ed or co ld -f in is he d D . C la d or su rf ac e- w or ke d (f or ex am pl e, po lis he d, co at ed ): I. N ot fu rt he r w or ke d th an cl ad : b) C ol d- fo rm ed or co ld -f in is he d II . O th er 24 . 12 . 83 Official Journal of the European Communities No L 362 / 33 86 R o m an ia 27 6 00 0 22 0 80 0 55 20 0 27 6 00 0 73 .1 1 (7 3. 11 -2 0, 31 ,3 9, 43 ,4 9) B N L D K D G R F IR L 1 U K 23 18 4 11 04 0 60 72 0 4 4 1 6 41 95 2 1 10 4 32 01 6 46 36 8 A ng le s, sh ap es an d se ct io ns , of iro n or ste el , ho t-r ol le d, fo rg ed , ex tru de d, co ld ­ fo rm ed or co ld -f in is he d ; sh ee t pi lin g of iro n an d st ee l, w he th er or no t dr ill ed , pu nc he d or m ad e fro m as se m bl ed el e ­ m e n ts : A. A ng le s, sh ap es an d se ct io ns : II . N ot fu rth er w or ke d th an fo rg ed II I. N ot fu rt he r w or ke d th an co ld ­ fo rm ed or co ld -f in is h ed IV . C la d or su rf ac e- w or ke d (f or ex ­ am pl e, po lis he d, co at ed ): a) N ot fu rth er w or ke d th an cl ad : 2. C ol d- fo rm ed or co ld -f in ­ is he d b) O th er (a ) Un les so th er wi se in di ca te d. I I C om m un ity ta rif fq uo ta s C ei lin gs O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n B en ef ic ia ry co un tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m o u n t o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m ou nt o f re s e rv e (E C U )( a) In di vi du al ce il ­ in g fo rc ou nt rie s or te rr it or ie s ot he r th an th os e u n d er co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 87 73 .1 2 (7 3. 12 -2 5, 29 ,3 0, 40 ,5 9, 61 ,6 3, 65 , 75 ,7 7, 81 ,8 5, 87 , 88 ,8 9, 90 ) H oo p an d st rip ,o f iro n or st ee l, ho t-r ol le d 3r co ld -r o ll ed : B. N ot fu rt he r w or ke d th an co ld -r ol le d : II . O th er C . C la d, co at ed or ot he rw is e su rf ac e ­ tr ea te d : I. Si lv er ed , gi ld ed or pl at in um ­ pl at ed II . E n am el le d II I . T in ne d : b) O th er IV . Z in c- co at ed or le ad -c oa te d V. O th er (fo re xa m pl e, co pp er -p la te d, ar tif ic ia lly ox id iz ed , la cq ue re d, ni ck el -p la te d, va rn is he d, cl ad ,p ar ­ ke riz ed ,p rin te d) : a) N ot fu rt he r w or ke d th an cl ad : 2 . C o ld -r o ll ed b) O th er D . O th er w is e sh ap ed or w or ke d (fo r ex ­ am pl e, pe rfo ra te d, ha m m er ed , la p ­ jo in te d) 46 1 00 0 No L 362 / 34 / 34 Official Journal of the European Communities 24 . 12 . 83 (a ) U nl es s ot he rw is e in di ca te d. C om m un ity ta rif fq uo ta s C ei lin gs O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n B en ef ic ia ry co u n tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m ou nt o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m o u n t o f re s e rv e (E C U )( a) In di vi du al ce il ­ in g fo rc ou nt rie s or te rr it or ie s ot he r th an th os e un de r co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 88 73 .1 4 (7 3. 14 -a ll nu m be rs ) Ir on or ste el w ire , w he th er or no t co at ed , b u t no t in su la te d R om an ia 1 50 6 00 0 1 20 4 80 0 B N L D K D G R F 1R L 1 U K 12 6 50 4 60 24 0 33 1 32 0 24 09 6 22 8 91 2 6 02 4 17 4 69 6 25 3 00 8 30 1 20 0 1 50 6 00 0 89 73 .1 5 (7 3. 61 -1 0, 90 ) (7 3. 63 -1 0, 50 ,7 4, 79 ) Al lo y ste el an d hi gh ca rb on ste el in th e fo rm m en tio ne d in he ad in g N os 73 .0 6 to 73 .1 4 : A. H ig h ca rb on ste el : I. In go ts ,b lo om s, bi lle ts ,s la bs an d sh ee t ba rs : a) Fo rg ed 11 . Pi ec es ro ug hl y sh ap ed by fo rg in g V. Ba rs an d ro ds (in cl ud in g w ire ro d) an d ho llo w m in in g dr ill ste el ; an gl es , sh ap es an d se c ­ ti o n s : a) N ot fu rth er w or ke d th an fo rg ed c) N ot fu rth er w or ke d th an co ld -f or m ed or co ld -f in is he d B ra zi l R om an ia S ou th K or ea 3 34 3 00 0 2 67 4 40 0 B N L D K D G R F IR L I U K 28 0 81 2 13 3 72 0 73 5 46 0 53 48 8 50 8 13 6 13 37 2 38 7 78 8 56 1 62 4 66 8 60 0 3 34 3 00 0 24 . 12 . 83 Official Journal of the European Communities No L 362 / 35 (a ) U nl es s ot he rw ise in di ca te d. C om m un ity ta ri ff qu ot as C ei lin gs O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n B en ef ic ia ry co u n tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m ou nt o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m ou nt o f re s e rv e (E C U )( a) In di vi du al ce il ­ in g fo rc ou nt rie s or te rr it or ie s ot he r th an th os e u n d er co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 89 73 .1 5 (c on t'd ) A. V. d) C la d or su rf ac e- w or ke d (f or ex am pl e, po lis he d, co at ed ): 1. N ot fu rt he r w or ke d th an cl ad : bb ) C ol d- fo rm ed or co ld -f in is he d 2. O th er I (7 3. 64 -5 0, 75 ,7 9, 90 ) VI . H oo p an d st rip : b) N ot fu rt he r w or ke d th an co ld -r o ll ed c) C la d, co at ed or ot he rw is e su rf ac e- tr ea te d : 1. N ot fu rt he r w or ke d th an cl ad : bb ) C ol d- ro lle d 2. O th er d) O th er w is e sh ap ed or w or ke d (fo r ex am pl e, pe rf or at ed , ch am fe re d, la p- jo in te d) No L 362 / 36 Official Journal of the European Communities 24.12.83 (a ) U nl es s ot he rw ise in di ca te d. \ C om m un ity ta rif fq uo ta s C ei lin gs O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n B en ef ic ia ry co u n tr ie s or te rr it or ie s In di vi du al qu ot a a m o u n t (E C U )( a) A m ou nt o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m ou nt o f re s e rv e (E C U )( a) In d iv id u al ce il ­ in g fo rc ou nt rie s or te rr ito ri es ot he r th an th os e un de r co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 89 73 .1 5 (c on t'd ) (7 3. 65 -8 3) A . V II . Sh ee ts an d pl at es : d) O th er w is e sh ap ed or w or ke d : 2. O th er , ex cl ud in g sh ee ts an d pl at es sh ap ed by ro lli ng (7 3. 66 -4 0, 81 ,8 6, 89 ) V II I. W ire ,w he th er or no t co at ed ,b ut no t in su la te d (7 3. 71 -1 3, 14 ,1 9, 93 ,9 4, 99 ) B. A llo y st ee l: I. In go ts ,b lo om s, bi lle ts ,s la bs an d sh ee t ba rs : a) Fo rg ed II . Pi ec es ro ug hl y sh ap ed by fo rg in g (7 3. 73 -1 3, 14 ,1 9, 43 ,4 9, 53 ,5 4, 55 , 59 ,7 4, 83 ,8 9) V. Ba rs an d ro ds (in cl ud in g w ire ro d) an d ho llo w m in in g dr ill ste el : an gl es , sh ap es an d se c ­ ti o n s : a) N ot fu rth er w or ke d th an fo rg ed c) N ot fu rth er w or ke d th an co ld -f or m ed or co ld -f in is he d 24 . 12 . 83 Official Journal of the European Communities No L 362 / 37 (a ) U nl es s ot he rw ise in di ca te d. I C om m un ity ta ri ff qu ot as C ei lin gs O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n B en ef ic ia ry co u n tr ie s or te rr it or ie s In di vi du al qu ot a a m o u n t (E C U )( a) A m ou nt o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m o u n t o f re s e rv e (E C U )( a) In di vi du al ce il ­ in g fo rc ou nt rie s or te rr it or ie s ot he r th an th o se u n d er co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 89 73 .1 5 (c on t'd ) B. V. d) C la d or su rf ac e- w or ke d (f or ex am pl e, po lis he d, co at ed ): 1. N ot fu rt he r w or ke d th an cl ad : bb ) C ol d- fo rm ed or co ld -f in is h ed 2. O th er (7 3. 74 -5 1, 52 ,5 3 , 54 ,5 9) VI . H oo p- an d st rip : b) N ot fu rth er w or ke d th an co ld -r o ll ed c) C la d, co at ed or ot he rw is e su rf ac e- tr ea te d : (7 3. 74 -7 4, 83 ,8 9, 90 ) 1. N ot fu rt he r w or ke d th an cl ad : bb ) C ol d- ro lle d 2. O th er d) O th er w ise sh ap ed or w or ke d (fo r ex am pl e, pe rf or at ed , ch am fe re d, la p- jo in te d) No L 362 / 38 Official Journal of the European Communities 24 . 12 . 83 (a ) U nl es s ot he rw ise in di ca te d. 1 C om m un ity ta ri ff qu ot as C ei lin gs O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n B en ef ic ia ry co un tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m ou nt o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m ou nt o f re s e rv e (E C U )( a) In d iv id u al ce il ­ in g fo rc ou nt rie s or te rr it or ie s ot he r th an th os e u n d er co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 89 73 .1 5 (c on t'd ) (7 3. 75 -9 3, 99 ) (7 3. 76 -1 3, 14 ,1 5, 16 ,1 9) B. V II . Sh ee ts an d pl at es : b) O th er sh ee ts an d pl at es : 4. O th er w is e sh ap ed or w or ke d : bb ) O th er , ex cl ud in g sh ee ts an d pl at es sh ap ed by ro lli ng V II I. W ire ,w he th er or no t co at ed ,b ut no t in su la te d 90 73 .1 8 (* ) (7 3. 18 -a ll nu m ­ be rs ) Tu be s an d pi pe s an d bl an ks th er ef or , of iro n (o th er th an of ca st iro n) or st ee l, ex ­ cl ud in g hi gh -p re ss ur e hy dr o- el ec tri c co n ­ du it s 6 28 5 00 0 91 73 .2 5 (7 3. 25 -1 1, 21 ,3 1 , 35 ,3 9, 51 ,5 5, 59 , 98 ) St ra nd ed w ire , ca bl es , co rd ag e, ro pe s, pl ai te d ba nd s, sl in gs an d th e lik e, of iro n or st ee l w ire ,b ut ex cl ud in g in su la te d el ec ­ tr ic ca bl es : B . O th er 1 44 4 60 0 24 . 12 . 83 Official Journal of the European Communities No L 362 / 39 (a ) U nl es s ot he rw ise in di ca te d. O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n C om m un ity ta rif fq uo ta s C ei lin gs B en ef ic ia ry co un tr ie s or te rr it or ie s In d iv id u al q u o ta a m o u n t (E C U )( a) A m ou nt o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m ou nt o f re s e rv e (E C U )( a) In di vi du al ce il ­ in g fo rc ou nt rie s or te rr it or ie s ot he r th an th os e u n d er co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 92 73 .3 1 (7 3. 3 1- al ln um ­ be rs ) N ai ls ,t ac ks ,s ta pl es ,h oo k- na ils ,c or ru ga te d na ils , sp ik ed cr am ps , st ud s, sp ik es an d dr aw in g pi ns ,o f iro n or ste el , w he th er or no t w ith he ad s of ot he r m at er ia ls , bu t no t in cl ud in g su ch ar tic le s w ith he ad s of co p p er R o m an ia 1 47 6 00 0 1 18 0 80 0 B N L D K D G R F IR L 1 U K 12 3 98 4 59 04 0 32 4 72 0 23 61 6 22 4 35 2 5 90 4 17 1 21 6 24 7 96 8 29 5 20 0 1 47 6 00 0 93 73 .3 2 (7 3. 32 -6 7, 69 ) Bo lts an d nu ts (in cl ud in g bo lt en ds an d sc re w st ud s) , w he th er or no t th re ad ed or ta pp ed ,s cr ew s (in cl ud in g sc re w ho ok s an d sc re w rin gs ), riv et s, co tte rs ,c ot te r- pi ns an d si m ila r ar tic le s, of iro n or st ee l; w as he rs (in cl ud in g sp rin g w as he rs )o fi ro n or ste el : B. Th re ad ed or ta pp ed : ex 11 . O th er :  Sc re w s fo r w oo d C h in a H on g K on g 96 1 80 0 76 9 44 0 B N L D K D G R F IR L I U K 80 79 1 38 47 2 21 1 59 6 15 38 9 14 6 19 4 3 84 7 11 1 56 9 16 1 58 2 19 2 36 0 1 10 8 40 0 No L 362 / 40 Official Journal of the European Communities 24 . 12 . 83 (a ) U nl es s ot he rw ise in di ca te d. C om m un ity ta rif fq uo ta s C ei lin gs O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n B en ef ic ia ry co un tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m ou nt o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m ou nt o f re s e rv e (E C U )( a) In di vi du al ce il ­ in g fo rc ou nt rie s or te rr it or ie s ot he r th an th os e u n d er co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 94 73 .4 0 ( ¦ M b) (7 3. 40 -a ll nu m ­ be rs ) O th er ar ti cl es o f ir on or st ee l H on g K on g 2 07 5 00 0 1 66 0 00 0 B N L D K D G R F IR L 1 U K 17 4 30 0 83 00 0 45 6 50 0 33 20 0 3 15 40 0 8 30 0 24 0 70 0 34 8 60 0 41 5 00 0 2 28 7 70 0 95 74 .0 4 (7 4. 04 -a II nu m ­ be rs ) W ro ug ht pl at es ,s he et s an d st rip ,o fc op pe r 1 20 7 60 0 96 74 .0 7 (7 4. 07 -a ll nu m ­ be rs ) Tu be s an d pi pe s an d bl an ks th er ef or , of co pp er ;h ol lo w ba rs of co pp er B ra zi l C hi le 1 90 9 00 0 1 52 7 20 0 B N L D K D G R F IR L 1 U K 16 0 35 6 76 36 0 41 9 98 0 30 54 4 29 0 16 8 7 63 6 22 1 44 4 3 2 0 7 1 2 38 1 80 0 2 54 6 80 0 24 . 12 . 83 Official Journal of the European Communities No L 362 / 41 (a ) U nl es s ot he rw ise in di ca te d. (b )T he as ter isk co ve rs on ly pr od uc ts ot he rt ha n pa rts of bo x pa lle ts (w ith m as h pr od uc ts ). C om m un ity ta ri ff qu ot as C ei lin gs O rd er N o C C T he ad in g N o an d N IM E X E co d e D es cr ip tio n In d iv id u al ce il ­ in g fo rc ou nt rie s B en ef ic ia ry co u n tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m ou nt o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m ou nt o f re s e rv e (E C U )( a) o r te rr it o ri e s o th er th an th os e u n d er co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 33 4 60 0 2 02 4 30 0 97 82 .0 3 ex B (8 2. 03 -9 1 ) Pl ie rs (in cl ud in g cu tti ng pl ie rs ), pi nc er s, tw ee ze rs an d th e li ke C h in a 1 67 3 00 0 1 33 8 40 0 B N L D K D G R F IR L I U K 14 0 53 2 66 9 2 0 36 8 06 0 26 76 8 25 4 29 6 6 69 2 19 4 06 8 28 1 06 4 No L 362 / 42 Official Journal of the European Communities 24 . 12 . 83 98 7 99 8 10 0 82 .0 4 (8 2. 04 -a ll nu m ­ be rs ) H an d to ol s, in cl ud in g gl az ie rs ' di am on ds , no tf al lin g w ith in an y ot he r he ad in g of th is C ha pt er ; bl ow la m ps , an vi ls ; vi ce s an d cl am ps , ot he r th an ac ce ss or ie s fo r, an d pa rts of , m ac hi ne to ol s; po rta bl e fo rg es ; gr in di ng w he el s w ith fr am ew or ks (h an d or pe da lo pe ra te d) 99 H on g K on g S ou th K or ea 69 00 0 55 2 80 0 13 8 20 0 79 8 10 0 82 .0 9 (8 2. 09 -1 1, 19 ,5 0) K ni ve s w ith cu tti ng bl ad es ,s er ra te d or no t (in cl ud in g pr un in g kn iv es ), ot he r th an kn iv es fa lli ng w ith in he ad in g N o 82 .0 6, an d bl ad es th er ef or : A . K ni ve s B N L D K D G R F IR L I U K 58 04 4 27 64 0 15 2 02 0 11 05 6 10 5 03 2 2 76 4 80 15 6 11 6 08 8 (a ) U nl es s ot he rw ise in di ca te d. C om m un ity ta rif fq uo ta s C ei lin gs O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n B en ef ic ia ry co un tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m ou nt o f fi rs tt ra nc he (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m ou nt o f re s e rv e (E C U )( a) In di vi du al ce il ­ in g fo rc ou nt rie s or te rr it or ie s ot he r th an th os e u n d er co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 10 0 82 .1 4 (8 2. 14 -1 0) Sp oo ns , fo rk s, fis h- ea te rs , bu tte r- kn iv es , la dl es an d si m il ar ki tc he n or ta bl ew ar e : A . O f st ai n le ss st ee l S ou th K or ea 92 6 10 0 74 0 88 0 B N L D K D G R F 1R L 1 U K 77 79 2 37 04 4 20 3 74 2 14 81 8 14 0 76 7 3 70 4 10 7 42 8 15 5 58 5 18 5 22 0 2 20 5 00 0 10 1 83 .0 1 (8 3. 01 -a ll nu m ­ be rs ) Lo ck s an d pa dl oc ks (k ey , co m bi na tio n or el ec tri ca lly op er at ed ), an d pa rts th er eo f, of ba se m et al ;f ra m es in co rp or at in g lo ck s, fo r ha nd ba gs ,t ru nk s or th e lik e, an d pa rts of su ch fr am es ,o fb as e m et al ;k ey s fo r an y of th e fo re go in g ar tic le s, of ba se m et al H on g K on g 1 06 2 70 0 85 0 16 0 B N L D K D G R F 1 R L I U K 89 26 7 42 50 8 23 3 79 4 17 00 3 16 1 53 0 42 51 12 3 27 3 17 8 53 4 21 2 54 0 1 46 9 30 0 10 2 84 .1 1 (8 4. 11 -0 3, 09 ,2 1 , 29 ,3 5, 36 ,3 7, 43 , 45 ,5 1, 59 ,6 1, 63 , 67 ,6 9, 71 ,7 3, 75 ) A ir pu m ps ,v ac uu m pu m ps an d ai r or ga s co m pr es so rs (in cl ud in g m ot or an d tu rb o pu m ps an d co m pr es so rs , an d fr ee -p is to n ge ne ra to rs fo r ga s tu rb in es ); fa ns ,b lo w er s an d th e li ke : A. Pu m ps an d co m pr es so rs : 11 . O th er pu m ps an d co m pr es so rs Si ng ap or e 7 86 9 00 0 6 29 5 20 0 B N L D K D G R F IR L I U K 66 0 99 6 31 4 76 0 1 73 1 18 0 12 5 90 4 1 19 6 08 8 31 47 6 91 2 80 4 1 32 1 99 2 1 57 3 80 0 8 65 5 90 0 24 . 12 . 83 Official Journal of the European Communities No L 362 / 43 (a ) U nl es s ot he rw ise in di ca te d. i C om m un ity ta rif fq uo ta s C ei lin gs O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n B en ef ic ia ry co u n tr ie s o r te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m o u n t o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m o u n t o f re s e rv e (E C U )( a) In di vi du al ce il ­ in g fo rc ou nt rie s or te rr it or ie s ot he r th an th os e u n d er co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 10 3 84 .4 1 (8 4. 41 -1 3) Se w in g m ac hi ne s; fu rn itu re sp ec ia lly de ­ si gn ed fo r se w in g m ac hi ne s; se w in g m ac h ­ in e ne ed le s : A. Se w in g m ac hi ne s; fu rn itu re sp ec ia lly de si gn ed fo rs ew in g m ac hi ne s: I. Se w in g m ac hi ne s (lo ck -s tit ch on ly ), w ith he ad s of a w ei gh t no t ex ce ed in g 16 kg w ith ou t m ot or or 17 kg in cl ud in g th e m ot or ;s ew in g m ac hi ne he ad s (lo ck -s tit ch on ly ), of a w ei gh t no t ex ce ed in g 16 kg w ith ou t m ot or or 17 kg in cl ud in g th e m ot or : b) O th er B ra zi l S ou th K or ea 60 9 00 0 48 7 20 0 B N L D K D G R F IR L I U K 51 15 6 24 36 0 13 3 98 0 9 74 4 92 56 8 2 43 6 70 64 4 10 2 31 2 12 1 80 0 73 8 50 0 10 4 84 .4 1 (8 4. 41 -1 4) II . O th er se w in g m ac hi ne s an d ot he r se w in g m ac hi ne he ad s B ra zi l S o u th K o re a 1 00 3 00 0 80 2 40 0 B N L D K D G R F IR L I U K 84 25 2 40 12 0 22 0 66 0 16 04 8 15 2 45 6 4 0 1 2 11 6 34 8 16 8 50 4 20 0 60 0 1 21 6 40 0 No L 362 / 44 Official Journal of the European Communities 24 . 12 . 83 (a ) U nl es s ot he rw ise in di ca te d. C om m un ity ta rif fq uo ta s C ei lin gs In d iv id u al ce il ­ in g fo rc ou nt rie s O rd er N o C C T he ad in g N o an d N IM E X E co d e D es cr ip tio n B en ef ic ia ry co un tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m o u n t o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m ou nt o f re s e rv e (E C U )( a) o r te rr it o ri e s o th er th an th os e u n d er co lu m n 4 (E C U )( a) 1 (2 ) (3 ) (4 ) (5 1 6) (7 ) 8) (9 ) 05 9 17 6 10 0 85 .0 1 (8 5. 01 -0 9, 10 ,1 1, 12 ,1 3, 14 ,1 5, 17 , 18 ,2 1, 23 ,2 4, 25 , 26 ,2 8, 31 ,3 3, 34 , 36 ,3 8, 39 ,4 1, 42 , 44 ,4 6, 47 ,4 9, 52 , 54 ,5 5, 56 ,5 7, 58 ) El ec tri ca l go od s of th e fo llo w in g de sc rip ­ tio ns : ge ne ra to rs , m ot or s, co nv er te rs (ro ­ ta ry or st at ic ), tra ns fo rm er s, re ct ifi er s an d re ct ify in g ap pa ra tu s, in du ct or s: B. O th er m ac hi ne s an d ap pa ra tu s: I. G en er at or s, m ot or s (w he th er or no te qu ip pe d w ith sp ee d re du ci ng , ch an gi ng or st ep -u p ge ar ) an d ro ­ ta ry co nv er te rs : b) O th er 24 . 12 . 83 Official Journal of the European Communities No L 362 / 45 10 6 Pr im ar y ce lls an d pr im ar y ba tte rie s 2 06 9 00 0 85 .0 3 (8 5. 03 -a ll nu m be rs ) 1 73 8 30 0 1 39 0 64 0 34 7 66 0 5 75 6 60 0 10 7 85 .1 0 (8 5. 10 -9 1, 95 ) H on g K on g Po rta bl e el ec tri c ba tte ry an d m ag ne to la m ps , ot he r th an la m ps fa lli ng w ith in he ad in g N o 85 .0 9: B . O th er B N L D K D G R F 1R L I U K 14 6 01 7 69 53 2 38 2 42 6 27 81 3 26 4 22 2 6 95 3 20 1 64 3 29 2 03 4 (a ) U nl es s ot he rw ise in di ca te d. C om m un ity ta ri ff qu ot as C ei lin gs In di vi du al ce il ­ in g fo rc ou nt rie s O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n B en ef ic ia ry co u n tr ie s o r te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m ou nt o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m o u n t o f re s e rv e (E C U )( a) o r te rr it o ri e s ot he r th an th o se u n d er co lu m n 4 (E C U )( a) 1) (2 ) (3 ) (4 ) (5 ) (6 ) (' ) (8 ) (9 ) 08 2 62 5 00 0 2 10 0 00 0 52 5 00 0 3 00 9 80 0 H on g K on g Si ng ap or e S o u th K o re a M ac ao 85 .1 5 (8 5. 15 -1 2, 13 ,1 4, 16 ,1 7, 18 ,2 0, 21 , 22 ,2 3, 24 ,2 5, 26 , 27 ,2 8, 82 ,8 4, 86 , 88 ,9 1, 99 ) B N L D K D G R F IR L I U K 22 0 50 0 10 5 00 0 57 7 50 0 42 00 0 39 9 00 0 10 50 0 30 4 50 0 44 1 00 0 No L 362 / 46 Official Journal of the European Communities 24 . 12 . 83 R ad io te le gr ap hi c an d ra di ot el ep ho ni c tra ns m is si on an d re ce pt io n ap pa ra tu s; ra di o- br oa dc as tin g an d te le vi si on tra ns m is ­ si on an d re ce pt io n ap pa ra tu s (in cl ud in g re ­ ce iv er s, in co rp or at in g so un d re co rd er s or re pr od uc er s) an d te le vi si on ca m er as ;r ad io na vi ga tio na l ai d ap pa ra tu s, ra da r ap pa ra ­ tu s an d ra di o re m ot e co nt ro la pp ar at us : A. R ad io te le gr ap hi c an d ra di ot el ep ho ni c tra ns m is si on an d re ce pt io n ap pa ra tu s; ra di o- br oa dc as tin g an d te le vi si on tra ns m is si on an d re ce pt io n ap pa ra tu s (in cl ud in g re ce iv er s in co rp or at in g so un d re co rd er s or re pr od uc er s) an d te le vi si on ca m er as : II I. R ec ei ve rs , w he th er or no t co m ­ bi ne d w it h a so un d re co rd er or re ­ pr od uc er : b) O th er C . P ar ts : II . O th er : c) O th er (a ) U nl es s ot he rw is e in di ca te d . \ I C om m un ity ta rif fq uo ta s C ei lin gs O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n Be ne fic ia ry co u n tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m o u n t o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m ou nt o f re s e rv e (E C U )( a) In di vi du al ce il ­ in g fo rc ou nt rie s or te rr it or ie s ot he r th an th os e u n d er co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 10 9 85 .1 8 (8 5. 18 -a ll nu m be rs ) El ec tri ca l ca pa ci to rs ,f ix ed or va ria bl e S ou th K or ea Si ng ap or e 2 31 7 50 0 1 85 4 00 0 B N L D K D G R F IR L 1 U K 19 4 67 0 92 70 0 50 9 85 0 37 08 0 35 2 26 0 9 27 0 26 8 83 0 38 9 34 0 46 3 50 0 2 42 7 80 0 11 0 85 .1 9 (8 5. 19 -a ll nu m ­ be rs ) El ec tri ca l ap pa ra tu s fo r m ak in g an d br ea k ­ in g el ec tri ca l ci rc ui ts ,f or th e pr ot ec tio n of el ec tri ca l ci rc ui ts , or fo r m ak in g co nn ec ­ tio ns to or in el ec tri ca l ci rc ui ts (f or ex ­ am pl e, sw itc he s, re la ys ,fu se s, lig ht ni ng ar re s ­ te rs ,s ur ge su pp re ss or s, pl ug s, la m ph ol de rs an d ju nc tio n bo xe s) ;r es is to rs ,f ix ed or va r ­ ia bl e (in cl ud in g po te nt io m et er s) , ot he r th an he at in g re si st or s; pr in te d ci rc ui ts ; sw itc h- bo ar ds (o th er th an te le ph on e sw itc h- bo ar ds )a nd co nt ro l pa ne ls 25 65 1 30 0 24 . 12 . 83 Official Journal of the European Communities No L 362 / 47 / 47 (a ) U nl es s ot he rw is e in di ca te d. C om m un ity ta ri ff qu ot as \ C ei lin gs O rd er N o C C T he ad in g N o an d N IM E X E co d e D es cr ip tio n B en ef ic ia ry co u n tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m ou nt o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m ou nt o f re s e rv e (E C U )( a) In d iv id u al ce il ­ in g fo rc ou nt rie s or te rr it or ie s ot he r th an th os e u n d er co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 11 1 85 .2 0 (8 5. 20 -1 1 ,1 5, 18 , 21 ,2 3, 25 ,2 9) El ec tri c fil am en t la m ps an d el ec tri c di s ­ ch ar ge la m ps (in cl ud in g in fr a- re d an d ul tra -v io le tl am ps ), ar c la m ps : A. Fi la m en tl am ps fo rl ig ht in g : 11 . O th er 1 04 3 10 0 11 2 85 .2 1 (8 5. 21 -4 5) Th er m io ni c, co ld ca th od e an d ph ot o- ca th ­ od e va lv es an d tu be s (in cl ud in g va po ur or ga s- fil le d va lv es an d tu be s, ca th od e- ra y tu be s, te le vi si on ca m er a tu be s an d m er cu ry ar c re ct ify in g va lv es an d tu be s) ; ph ot o ­ ce lls ; m ou nt ed pi ez o- el ec tri c cr ys ta ls ; di od es , tr an si st or s an d si m ila r se m i- co n ­ du ct or de vi ce s; lig ht -e m itt in g di od es ;e le c ­ tr o n ic m ic ro -c ir cu it s : C. M ou nt ed pi ez o- el ec tri c cr ys ta ls S ou th K or ea 1 16 7 50 0 93 4 00 0 B N L D K D G R F 1R L I U K 98 07 0 46 70 0 25 6 85 0 18 68 0 17 7 46 0 4 67 0 13 5 43 0 19 6 14 0 23 3 50 0 1 33 9 60 0 No L 362 / 48 Official Journal of the European Communities 24 . 12 . 83 (a ) U nl es so th er w ise in di ca te d. C om m un ity ta ri ff qu ot as C ei lin gs In di vi du al ce il ­ in g fo rc ou nt rie s O rd er N o C C T he ad in g N o an d N 1M E X E co de D es cr ip tio n B en ef ic ia ry co un tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m o u n t o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m ou nt o f re s e rv e (E C U )( a) o r te rr it o ri e s ot he r th an th os e u n d er co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) 9) 11 3 I 05 0 00 0 84 0 00 0 21 0 00 0 1 44 9 00 0 H on g K on g Si ng ap or e B N L D K D 85 .2 1 (8 5. 21 -4 7, 51 ,5 3 , 55 ,5 6, 58 ,6 2 ,6 4, 66 ,6 8, 91 ,9 9 ) D . D io de s, tra ns is to rs an d si m ila r se m i ­ co nd uc to r de vi ce s; lig ht -e m itt in g di od es ;e le ct ro ni c m ic ro -c ir cu its E . P ar ts G R F 88 20 0 42 0 0 0 23 1 00 0 16 80 0 15 9 60 0 4 20 0 12 1 80 0 17 6 40 0 IR L I U K 24 . 12 . 83 Official Journal of the European Communities No L 362 / 49 11 4 87 .0 2 A Ie x b) (8 7. 02 -2 1 ) S ou th K or ea 55 44 1 00 0 44 35 2 80 0 11 08 8 20 0 55 44 1 00 0 M ot or ve hi cl es ,n ew ,o fa cy lin de r ca pa ci ty no te xc ee di ng 15 00 cm * B N L D K D G R F IR L I U K 4 65 7 04 4 2 21 7 64 0 12 19 7 02 0 88 7 05 6 8 42 7 03 2 22 1 76 4 64 31 15 6 9 31 4 08 8 11 5 2 73 2 40 0 90 .0 3 (9 0. 03 -a ll nu m be rs ) Fr am es an d m ou nt in gs ,a nd pa rts th er eo f, fo r sp ec ta cl es , pi nc e- ne z, lo rg ne tte s, go gg le s an d th e lik e (a ) U nl es s ot he rw ise in di ca te d. \ C om m un ity ta rif fq uo ta s C ei lin gs O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n B en ef ic ia ry co un tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m ou nt of fi rs tt ra nc he (E CU ) (a ) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m o u n t o f re s e rv e (E C U )( a) In di vi du al ce il ­ in g fo rc ou nt rie s or te rr it or ie s ot he r th an th os e u n d er co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 11 6 90 .0 5 (9 0. 05 -a ll nu m be rs ) Re fra ct in g te le sc op es (m on oc ul ar an d bi no cu la r) ,p ris m at ic or no t S ou th K or ea 1 30 9 30 0 I 04 7 44 0 B N L D K D G R F IR L I U K 10 9 98 1 52 37 2 28 8 04 6 20 94 9 19 9 01 4 5 23 7 15 1 87 9 21 9 96 2 26 1 86 0 1 57 7 20 0 11 7 90 .0 9 (9 0. 09 -a ll nu m be rs ) Im ag e pr oj ec to rs (o th er th an ci ne m at o ­ gr ap hi c pr oj ec to rs ); ph ot og ra ph ic (e xc ep t ci ne m at og ra ph ic )e nl ar ge rs an d re du ce rs 1 40 0 00 0 11 0 ex 91 .0 1 (9 1. 01 -1 5, 21 ,2 5) Q ua rtz w at ch es H on g K on g 8 00 0 00 0 6 40 0 00 0 B N L D K D G R F IR L I U K 67 2 00 0 32 0 00 0 1 76 0 00 0 12 8 00 0 1 21 6 00 0 32 00 0 92 8 00 0 1 34 4 00 0 I 60 0 00 0 8 00 0 00 0 11 9 91 .0 2 (9 1. 02 -a ll nu m ­ be rs ) C lo ck s w ith w at ch m ov em en ts (e xc lu di ng cl oc ks of he ad in gs N o 91 .0 1 an d 91 .0 3) 16 9 00 0 No L 362 / 50 / 50 Official Journal of the European Communities 24 . 12 . 83 (a ) U nl es s ot he rw ise in di ca te d. C om m un ity ta ri ff qu ot as C ei lin gs O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n In d iv id u al ce il ­ in g fo rc ou nt rie s B en ef ic ia ry co u n tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m o u n t o f fi rs tt ra nc he (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em b er S ta te s (E C U )( a) A m ou nt o f re s e rv e (E C U )( a) o r te rr it o ri e s ot he r th an th os e u n d er co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) 8) (9 12 0 O th er cl oc ks 2 89 3 00 0 91 .0 4 (9 1. 04 -a ll nu m ­ be rs ) 2 W at ch m ov em en ts (in cl ud in g st op -w at ch m ov em en ts ), as se m bl ed 5 78 8 10 0 91 .0 7 (9 1. 07 -a ll nu m ­ be rs ) 24 . 12 . 83 Official Journal of the European Communities No L 362 / 51 / 51 22 W at ch ca se s an d pa rts of w at ch ca se s 1 00 0 00 0 91 .0 9 (9 1. 09 -a ll nu m ­ be rs ) 12 3 92 .0 1 A ex I (9 2. 01 -1 2) U pr ig ht pi an os ,n ew 2 68 9 80 0 5 33 3 60 0 4 26 6 88 0 1 06 6 72 0 8 56 8 80 0 24 H on g K on g S ou th K or ea 92 .1 1 (9 2. 11 -1 0, 20 ,3 2, 33 ,3 5, 37 ,3 9, 51 , 59 ) G ra m op ho ne s, di ct at in g m ac hi ne s an d ot he r so un d re co rd er s or re pr od uc er s, in ­ cl ud in g re co rd pl ay er s an d ta pe de ck s, w ith or w ith ou t so un d he ad s; te le vi si on im ag e an d so un d re co rd er s or re pr od uc er s: A. So un d re co rd er s or re pr od uc er s B N L D K D G R F IR L I U K 44 8 02 2 21 3 34 4 1 17 3 39 2 85 33 8 81 0 70 7 21 33 4 61 8 69 8 89 6 04 5 (a ) U nl es s ot he rw ise in di ca te d. C om m un ity ta rif fq uo ta s C ei lin gs In di vi du al ce il ­ in g fo rc ou nt rie s O rd er N o C C T he ad in g N o an d N IM E X E co d e D es cr ip tio n B en ef ic ia ry co un tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m ou nt o f fi rs tt ra nc he (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m ou nt o f re s e rv e (E C U )( a) or te rr it or ie s ot he r th an th os e un de r co lu m n 4 (E C U )( a) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) (1 ) 3 46 8 60 0 12 5 92 .1 2 (9 2. 12 -a ll nu m ­ be rs ) G ra m op ho ne re co rd s an d ot he r so un d or sim ila rr ec or di ng s; m at ric es fo rt he pr od uc ­ tio n of re co rd s, pr ep ar ed re co rd bl an ks , fil m fo r m ec ha ni ca l so un d re co rd in g, pr e ­ pa re d ta pe s, wi re s, str ip s an d lik e ar tic le s of a ki nd co m m on ly us ed fo rs ou nd or sim ­ ila rr ec or di ng 5 51 2 50 0 26 No L 362 / 52 Official Journal of the European Communities 24 . 12 . 83 94 .0 1 (* ) (9 4. 01 -2 0, 31 ,3 5, 41 ,4 5, 50 ,6 0, 70 , 91 ,9 3, 99 ) C ha irs an d ot he r se at s (o th er th an th os e fa lli ng w ith in he ad in g N o 94 .0 2) , w he th er or no t co nv er tib le in to be ds , an d pa rts th er eo f: B . O th er : II . O th er 12 7 C h in a 3 93 9 60 0 3 15 1 68 0 78 7 92 0 4 34 3 40 0 O th er fu rn itu re an d pa rts th er eo f: B. O th er fu rn it ur e 94 .0 3 (* ) (9 4. 03 -2 1, 23 ,2 5, 27 ,3 3, 35 ,3 9, 49 , 51 ,5 5, 57 ,6 1, 63 , 65 ,6 6, 67 ,6 9, 71 , 82 ,9 1, 95 ,9 9 ) B N L D K D G R F IR L I U K 33 0 92 6 15 7 58 4 86 6 71 2 63 03 4 59 8 81 9 15 75 8 45 6 99 4 66 1 85 3 (a ) U nl es so th er w ise in di ca te d. C om m un ity ta ri ff qu ot as C ei lin gs O rd er N o C C T he ad in g N o an d N IM E X E co d e D es cr ip tio n B en ef ic ia ry co u n tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m o u n t o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m ou nt o f re s e rv e (E C U )( a) In di vi du al ce il ­ in g fo rc ou nt rie s or te rr it or ie s o th er th an th os e u n d er co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 12 8 96 .0 1 B ex II I (9 6. 01 -4 1, 49 ,9 1 , 92 ,9 3, 95 ,9 6) Pa in t, di st em pe r, va rn is h an d si m ila r br us he s; br us he s fo r co sm et ic s an d pe rs on ­ al to ile try ;r oa d sw ee pi ng br us he s; ho us e ­ ho ld ty pe br oo m s an d br us he s, in cl ud in g sh oe br us he s an d cl ot he s br us he s; br us he s fo rg ro om in g an im al s C h in a S ou th K or ea 84 0 00 0 67 2 00 0 B N L D K D G R F IR L I U K 70 56 0 33 60 0 18 4 80 0 13 44 0 12 7 68 0 3 36 0 97 44 0 14 1 12 0 16 8 00 0 84 0 00 0 12 9 97 .0 2 (9 7. 02 -a ll nu m ­ be rs ) D ol ls H on g K on g S ou th K or ea 4 15 5 90 0 3 32 4 72 0 B N L D K D G R F IR L 1 U K 34 9 09 6 16 6 23 6 91 4 29 8 66 49 4 63 1 69 7 16 62 4 48 2 08 4 69 8 19 1 83 1 18 0 6 10 3 00 0 24 . 12 . 83 Official Journal of the European Communities No L 362 / 53 (a ) U nl es s ot he rw is e in di ca te d. C om m un ity ta rif fq uo ta s C ei lin gs O rd er N o C C T he ad in g N o an d N IM E X E co de D es cr ip tio n B en ef ic ia ry co un tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m ou nt o f fi rs t tr an ch e (E C U )( a) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m ou nt o f re s e rv e (E C U )( a) In di vi du al ce il ­ in g fo rc ou nt rie s or te rr it or ie s ot he r th an th os e u n d er co lu m n 4 (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) 13 0 97 .0 3 (9 7. 03 -a ll nu m ­ be rs ) O th er to ys ;w or ki ng m od el s of a ki nd us ed fo rr ec re at io na lp ur po se s H on g K on g S ou th K or ea 10 20 1 80 0 8 16 1 44 0 B N L D K D G R F IR L 1 U K 85 6 95 1 40 8 07 2 2 24 4 39 6 16 3 22 9 1 55 0 67 4 40 80 7 1 18 3 40 9 I 71 3 90 2 2 04 0 36 0 14 29 2 80 0 13 1 97 .0 4 (9 7. 04 -a ll nu m ­ be rs ) Eq ui pm en t fo r pa rlo ur , ta bl e an d fu nf ai r ga m es fo ra du lts or ch ild re n (in cl ud in g bi l ­ lia rd ta bl es an d pi n- ta bl es an d ta bl e- te nn is re qu is ite s) H on g K on g 2 79 4 85 0 2 23 5 88 0 B N L D K D G R F IR L I U K 23 4 76 7 11 1 79 4 61 4 86 7 4 4 7 1 8 42 4 81 7 11 17 9 32 4 20 3 46 9 53 5 55 8 97 0 3 07 4 30 0 13 2 97 .0 5 (9 7. 05 -a ll nu m ­ be rs ) C ar ni va l ar tic le s; en te rt ai nm en t ar tic le s (fo r ex am pl e, co nj ur in g tri ck s an d no ve lty jo ke s) ; C hr is tm as tre e de co ra tio ns an d si m ila r ar tic le s fo rC hr is tm as fe st iv iti es (f or ex am pl e, ar tif ic ia l C hr is tm as tre es ,C hr is t ­ m as st oc ki ng s, im ita tio n Y ul e- lo gs ,N at iv i ­ ty sc en es an d fig ur es th er ef or ) H on g K on g 1 66 1 20 0 1 32 8 96 0 B N L D K D G R F IR L I U K 13 9 54 1 66 44 8 36 5 46 4 26 57 9 25 2 50 2 6 64 5 19 2 69 9 27 9 08 2 33 2 24 0 2 43 0 50 0 No L 362 / 54 Official Journal of the European Communities 24 . 12 . 83 (a ) U nl es s ot he rw is e in di ca te d. 24. 12 . 83 Official Journal of the European Communities No L 362/55 ANNEX B List of products originating in developing countries and territories, enjoying generalized tariff preferences, in respect of which duties under the Common Customs Tariff are totally suspended (a) (b ) (c ) CHAPTER 25 25.19 A Magnesium oxide other than calcined natural magnesium carbonate 25.22 Quicklime, slaked lime and hydraulic lime, other than calcium oxide and hydroxide 25.23 Portland cement, ciment fondu, slag cement, supersulphate cement and similar hydraulic cements, whether or not coloured or in the form of clinker 25.31 A Fluorspar CHAPTER 27 27.03 B Agglomerated peat 27.04 Coke and semi-coke of coal , of lignite or of peat ; whether or not agglomerated ; retort carbon : A. Coke and semi-coke of coal : I. For the manufacture of electrodes C. Other 27.07 Oils and other products of the distillation of high temperature coal tar ; similar products as defined in Note 2 to this Chapter 27 . 1 1 Petroleum gases and other gaseous hydrocarbons 27 . 1 2 Petroleum jelly 27.13 Paraffin wax, micro-crystalline wax, slack wax , ozokerite , lignite wax, peat wax and other mineral waxes , whether or not coloured 27.14 Petroleum bitumen , petroleum coke and other residues of petroleum oils or of oils obtained from bituminous minerals 27.16 Bituminous mixtures based on natural asphalt, on natural bitumen , on petroleum bitumen , on mineral tar or on mineral tar pitch (for example, bituminous mastics, cutbacks) CHAPTER 28 ex 28.01 Halogens ( fluorine, chlorine, bromine and iodine), excluding crude iodine 28.02 Sulphur, sublimed or precipitated ; colloidal sulphur (a) Manufactured and semi-finished industrial products qualifying under the ordinary arrange ­ ments for exemption or total temporary suspension of the Common Customs Tariff duty are only token entries ; this applies in particular for products intended for use in civil aircraft . (b) Preferences are not to be granted in respect of the products marked with an asterisk, originat ­ ing in Romania. ( c) Preferences are not to be granted in respect of the products marked with two asterisks, ori ­ ginating in China. No L 362/56 Official Journal of the European Communities 24 . 12 . 83 28.03 Carbon (including carbon black) ex 28.04 Hydrogen , rare gases and other non-metals , but not including selenium and silicon 28.06 Hydrochloric acid and chlorosulphuric acid 28.08 Sulphuric acid ; oleum 28.09 Nitric acid ; sulphonitric acids 28.10 Phosphorus pentoxide and phosphoric acids (meta-, ortho- and pyro-) 28 . 1 2 Boric oxide and boric acid 28.13 Other inorganic acids and oxygen compounds of non-metals (excluding water) 28.14 Halides , oxyhalides and other halogen compounds of non-metals 28.15 Sulphides of non-metals ; phosphorus trisulphide 28.17 Sodium hydroxide (caustic soda); potassium hydroxide (caustic potash); peroxides of sodium or potassium 28.18 Hydroxide and peroxide of magnesium ; oxides , hydroxides and peroxides , of strontium or barium 28 . 1 9 Zinc oxide and zinc peroxide 28.20 B Artificial corundum 28.21 Chromium oxides and hydroxides 28.22 Manganese oxides 28.23 Iron oxides and hydroxides ; earth colours containing 70% or more by weight of combined iron evaluated as Fe203 28.24 Cobalt oxides and hydroxides ; commercial cobalt oxides ex 28.28 Hydrazine and hydroxylamine and their inorganic salts ; other inorganic bases and metallic oxides, hydroxides and peroxides, excluding antimony oxides 28.29 Fluorides ; fluorosilicates, fluoroborates and other complex fluorine salts ex 28.30 Chlorides, oxychlorides and hydroxychlorides, excluding barium and ammonium chlorides ; bromides and oxybromides ; iodides and oxyiodides 28.31 Hypochlorites ; commercial calcium hypochlorite ; chlorites ; hypobromites 28.32 Chlorates and perchlorates, bromates and perbromates ; iodates and periodates 28.35 Sulphides ; polysulphides 28.36 Dithionites, including those stabilized with organic substances, sulphoxylates 24 . 12 . 83 Official Journal of the European Communities No L 362/ 57 Sulphites and thiosulphates Sulphates (including alums) and persulphates Nitrites and nitrates Phosphites, hypophosphites and phosphates Carbonates and percarbonates ; commercial ammonium carbonate containing ammonium carbamate , excluding carbonates of sodium and of barium Cyanides and complex cyanides Fulminates , cyanates and thiocyanates Silicates ; commercial sodium and potassium silicates Borates and perborates Salts of metallic acids (for example, chromates , permanganates, stannates ), exclud ­ ing manganites , manganates and permanganates Other salts and peroxysalts of inorganic acids , but not including azides Colloidal precious metals ; amalgams of precious metals ; salts and other com ­ pounds , inorganic or organic, of precious metals including albuminates , protein ­ ates , tannates and similar compounds , whether or not chemically defined 28.37 28.38 28.39 28.40 ex 28.42 28.43 28.44 28.45 28.46 28.47 28.48 28.49 28.50 28.51 28.52 28.54 28.55 28.56 28.57 28.58 Fissile chemical elements and isotopes ; other radioactive chemical elements and radioactive isotopes ; compounds, inorganic or organic, of such elements or iso ­ topes , whether or not chemically defined ; alloys , dispersions and cermets , contain ­ ing any of these elements, isotopes or compounds : B. Other (a) Isotopes and their compounds, inorganic or organic, whether or not chemically defined, other than isotopes and compounds falling within heading No 28.50 : B. Other Compounds, inorganic or organic, of thorium, of uranium depleted in U 235 , of rare earth metals , of yttrium or of scandium, whether or not mixed together Hydrogen peroxide (including solid hydrogen peroxide) Phosphides , whether or not chemically defined Carbides, whether or not chemically defined (*) (b) Hydrides, nitrides and azides, silicides and borides, whether or not chemically defined Other inorganic compounds (including distilled and conductivity water and water of similar purity); liquid air (whether or not rare gases have been removed); com ­ pressed air ; amalgams, other than amalgams of precious metals (a) Ex B : Artificial radioactive isotopes and their compounds (Euratom). (b) The asterisk covers only subheading 28.56 C. No L 362/58 Official Journal of the European Communities 24. 12 . 83 CHAPTER 29 ex 29.01 Hydrocarbons, excluding styrene ex 29.02 Halogenated derivatives of hydrocarbons excluding trichloroethylene and tetra ­ chloroethylene (perchlorethylene) 29.03 Sulphonated, nitrated or nitrosated derivatives of hydrocarbons (a) ex 29.04 Acyclic alcohols and their halogenated, sulphonated, nitrated and nitrosated deri ­ vatives : A. Saturated monohydric alcohols : II . Propan-1-ol (propyl alcohol ) and propan-2-ol (isopropyl alcohol ) III . Butanol and isomers thereof IV. Pentanol (amyl alcohol ) and isomers thereof V. Other B. Unsaturated monohydric alcohols C. Polyhydric alcohols : I. Diols , triols and tetraols , excluding ethylene glycol and pentaerythritol IV. Other polyhydric alcohols V. Halogenated , sulphonated, nitrated or nitrosated derivates of polyhydric alcohols 29.05 Cyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated deriva ­ tives ex 29.06 Phenols and phenol-alcohols, excluding hydroquinone (quinol ) (*) (b) ex 29.07 Halogenated, sulphonated, nitrated or nitrosated derivatives of phenols or phenol ­ alcohols , excluding dinosebe ( ISO) ex 29.08 Ethers , ether-alcohols , ether-phenols, ether-alcohol-phenols, alcohol peroxides and ether peroxides and their halogenated , sulphonated , nitrated or nitrosated deriva ­ tives , excluding diethylene glycol 29.09 Epoxides, epoxyalcohols , epoxyphenols and epoxyethers, with a three or four member ring, and their halogenated , sulphonated, nitrated or nitrosated derivatives 29.10 Acetals and hemiacetals and single or complex oxygen-function acetals and hemi ­ acetals , and their halogenated, sulphonated , nitrated or nitrosated derivatives 29.11 Aldehydes, aldehyde-alcohols, aldehyde-ethers , aldehyde-phenols and other single or complex oxygen-function aldehydes ; cyclic polymers of aldehydes ; paraformal ­ dehyde (*) (c) 29.12 Halogenated, sulphonated, nitrated or nitrosated derivatives of products falling within heading No 29.1 1 29.13 Ketones, ketone-alcohols, ketone-phenols, ketone-aldehydes, quinones, quinone ­ alcohols, quinone-phenols, quinone-aldehydes and other single or complex oxygen-function ketones and quinones, and their halogenated, sulphonated, nitrated or nitrosated derivatives (*) (d) ex 29.14 Monocarboxylic acids and their anhydrides, halides, peroxides and peracids, and their halogenated, sulphonated, nitrated or nitrosated derivatives , excluding ethyl acetate and benzoic acid, its salts and esters (a) For 5-test-butyl-2, 4, 6-trinitro-m-xylene (musc-xylene) the reference base referred to in Article 1 1 is set at 109 200 ECU . (b) The asterisk covers only subheading 29.06 A I. ( c) The asterisk covers only subheading 29. 11 E ex I (vanillin ) (4-hydroxy-3 methoxybenzalde ­ hyde). ( d) The asterisk covers only subheading 29.13 A ex I (acetone). 24. 12 . 83 Official Journal of the European Communities No L 362/59 Polycarboxylic acids and their anhydrides, halides, peroxides and peracids , and their halogenated, sulphonated, nitrated or nitrosated derivatives, excluding oxalic acid and its salts and esters and maleic anhydride (*) (a) Carboxylic acids with alcohol , phenol, aldehyde or ketone function and other sin ­ gle or complex oxygen-function carboxylic acids and their anhydrides , halides, per ­ oxides and peracids , and their halogenated, sulphonated, nitrated or nitrosated derivatives, excluding citric acid and O-acetylsalicylic acid and its salts and esters Phosphoric esters and their salts , including lactophosphates, and their halogenated, sulphonated, nitrated or nitrosated derivatives Other esters of mineral acids (excluding halides) and their salts , and their halogen ­ ated, sulphonated , nitrated or nitrosated derivatives Amine-function compounds, excluding methylamine, dimethylamine, trimethyl ­ amine and amiline and their salts Single or complex oxygen-function amino-compounds, excluding glutamic acid and its salts Quaternary ammonium salts and hydroxides, lecithins and other phosphoamino ­ lipins, excluding choline chloride Carboxyamide-function compounds ; amide-function compounds of carbonic acid, excluding paracetamol ( INN) Carboxyimide-function compounds ( including ortho-benzoicsulphimide and its salts) and imine-function compounds (including trimethylenetrinitramine), exclud ­ ing l,2-Benzisothiazol-3-one 1,1 -dioxide (O-benzoicsulphimide, saccharin) and its salts Nitrile-function compounds, excluding acrylonitrile Diazo-, azo- and azoxy-compounds ex 29.15 ex 29.16 29.19 29.21 ex 29.22 ex 29.23 ex 29.24 ex 29.25 ex 29.26 ex 29.27 29.28 29.29 29.30 29.31 29.33 29.34 ex 29.35 29.37 ex 29.38 Organic derivatives of hydrazine or of hydroxylamine Compounds with other nitrogen-functions Organo-sulphur compounds Organo-mercury compounds Other organo-inorganic compounds Heterocyclic compounds ; nucleic acids, excluding melamine, coumarins , methyl ­ coumarins and ethylcoumarins Sultones and sultams Provitamins and vitamins , natural or reproduced by synthesis (including natural concentrates), derivatives thereof used primarily as vitamins, and intermixtures of the foregoing, whether or not in any solvent (*) (b): (a) The asterisk covers only subheading 29.15 C I. (b) The asterisk covers only subheading 29.38 B ex II (vitamins B , 2 ). No L 362/60 Official Journal of the European Communities 24 . 12 . 83 ex 29.38 A. Provitamins , unmixed, whether or not in aqueous solution (cont d) g Vitamins, unmixed, whether or not in aqueous solution : I. Vitamins A II . Vitamins B2, B3 , and B P III . Vitamin B9 C. Natural concentrates of vitamins : I. Natural concentrates of vitamins A + D II . Other D. Intermixtures, whether or not in any solvent ; non-aqueous solutions of pro ­ vitamins or vitamins 29.39 Hormones, natural or reproduced by synthesis ; derivatives thereof, used primarily as hormones ; other steroids used primarily as hormones : A. Adrenaline B. Insulin C. Pituitary (anterior) and similar hormones : I. Gonadotropic hormones II . Other D. Adrenal (cortex ) hormones : II . Other E. Other hormones and other steroids 29.41 Glycosides , natural or reproduced by synthesis , and their salts, ethers , esters and other derivatives 29.42 Vegetable alkaloids, natural or reproduced by synthesis , and their salts , ethers , esters and other derivatives 29.43 Sugars , chemically pure, other than sucrose, glucose and lactose ; sugar ethers and sugar esters , and their salts , other than products of heading Nos 29.39, 29.41 and 29.42 ex 29.44 Antibiotics, excluding chloramphenicol ( INN) and tetracyclines (*) (a) (b) 29.45 Other organic compounds CHAPTER 30 30.01 Organo-therapeutic glands or other organs, dried, whether or not powdered ; organo-therapeutic extracts of glands or other organs or of their secretions ; other animal substances prepared for therapeutic or prophylactic uses, not elsewhere specified or included 30.02 Antisera, microbial vaccines, toxins, microbial cultures (including ferments but excluding yeasts) and similar products 30.03 Medicaments (including veterinary medicaments) 30.04 Wadding, gauze, bandages and similar articles (for example, dressings, adhesive plasters , poultices) impregnated or coated with pharmaceutical substances or put up in retail packings for medical or surgical purposes, other than goods specified in Note 3 of this Chapter 30.05 Other pharmaceutical goods (a) The asterisk covers only subheading 29.44 A (penicillins). (b) For products falling under this heading, the reference base referred to in Article 1 1 is set at 1 465 100 ECU. 24 . 12 . 83 Official Journal of the European Communities No L 362/61 CHAPTER 31 3 1 .02 Mineral or chemical fertilizers, nitrogenous : A. Natural sodium nitrate C. Other (*) ex 3 1 . 03 Mineral or chemical fertilizers, phosphatic, excluding superphosphates (*) (a) 31.04 B Mineral or chemical fertilizers , potassic , mentioned in Note 3 (B) to this Chapter CHAPTER 32 32.01 Tanning extracts of vegetable origin ; tannins (tannic acids), including water ­ extracted gall-nut tannin, and their salts , ethers , esters and other derivatives : B. Other 32.03 Synthetic organic tanning substances, and inorganic tanning substances ; tanning preparations, whether or not containing natural tanning materials ; enzymatic pre ­ parations for pre-tanning (for example, of enzymatic, pancreatic or bacterial origin ) 32.04 Colouring matter of vegetable origin (including dyewood extract and other vegetable dyeing extracts , but excluding indigo) or of animal origin 32.05 Synthetic organic dyestuffs (including pigment dyestuffs); synthetic organic prod ­ ucts of a kind used as luminophores ; products of the kind known as optical bleach ­ ing agents , substantive to the fibre ; natural indigo 32.06 Colour lakes 32.07 Other colouring matter ; inorganic products of a kind used as luminophores 32.08 Prepared pigments, prepared opacifiers and prepared colours, vitrifiable enamels and glazes, liquid lustres and similar products, of the kind used in the ceramic, enamelling and glass industries ; engobes (slips); glass frit and other glass , in the form of powder, granules or flakes 32.09 Varnishes and lacquers ; distempers ; prepared water pigments of the kind used for finishing leather ; paints and enamels ; pigments in linseed oil , white spirit, spirits of turpentine, varnish or other paint or enamel media ; stamping foils ; dyes or other colouring matter in forms or packings of a kind sold by retail ; solutions as defined in Note 4 to this Chapter 32.10 Artists ', students' and signboard painters ' colours, modifying tints , amusement col ­ ours and the like, in tablets , tubes, jars , bottles, pans or in similar forms or pack ­ ings, including such colours in sets or outfits , with or without brushes, palettes or other accessories 32 . 1 1 Prepared driers 32.12 Glaziers ' putty ; grafting putty ; painters' fillings ; non-refractory surfacing prepara ­ tions ; stopping, sealing and similar mastics, including resin mastics and cements 32.13 Writing ink, printing ink and other inks (a) The asterisk covers only subheading 3 1 .03 B. No L 362/62 Official Journal of the European Communities 24. 12 . 83 CHAPTER 33 ESSENTIAL OILS AND RESINOIDS ; PERFUMERY, COSMETICS AND TOILET PREPARATIONS CHAPTER 34 SOAP, ORGANIC SURFACE-ACTIVE AGENTS, WASHING PREPARA ­ TIONS ; LUBRICATING PREPARATIONS, ARTIFICIAL WAXES, PRE ­ PARED WAXES, POLISHING AND SCOURING PREPARATIONS, CANDLES AND SIMILAR ARTICLES, MODELLING PASTES AND DENTAL WAXES' CHAPTER 35 35.02 B Albuminates and other albumin derivatives ex 35.03 Gelatin (including gelatin in rectangles, whether or not coloured or surface-worked) and gelatin derivatives ; glues derived from bones, hides, nerves, tendons or from similar products and fish glues ; isinglass, excluding gelatin and gelatin derivatives 35.04 Peptones and other protein substances (excluding enzymes of heading No 35.07) and their derivatives ; hide powder, whether or nor chromed 35.06 Prepared glues not elsewhere specified or included ; products suitable for use as glues put up for sale by retail as glues in packages not exceeding a net weight of 1 kg 35.07 Enzymes ; prepared enzymes not elsewhere specified or included CHAPTER 36 EXPLOSIVES ; PYROTECHNIC PRODUCTS ; MATCHES ; PYRO ­ PHORIC ALLOYS ; CERTAIN COMBUSTIBLE PREPARATIONS (*) (a) CHAPTER 37 PHOTOGRAPHIC AND CINEMATOGRAPHIC GOODS CHAPTER 38 38.01 Artificial graphite ; colloidal graphite, other than suspensions in oil 38.03 Activated carbon ; activated natural mineral products ; animal black, including spent animal black 38.05 Tall oil 38.06 Concentrated sulphite lye 38.07 Spirits of turpentine (gum, wood and sulphate) and other terpenic solvents pro ­ duced by the distillation or other treatment of coniferous woods ; crude dipentene ; sulphite turpentine ; pine oil (excluding 'pine oils ' not rich in terpineol) 38.09 Wood tar ; wood tar oils (other than the compositive solvents and thinners falling within heading No 38.18); wood creosote ; wood naphtha ; acetone oil ; vegetable pitch of all kinds ; brewers' pitch and similar compounds based on rosin or on vegetable pitch ; foundry core binders based on natural resinous products (a) The asterisk only covers heading No 36.06. Official Journal of the European Communities24. 12 . 83 No L 362/63 38.1 1 Disinfectants , insecticides, fungicides, rat poisons, herbicides, anti-sprouting prod ­ ucts, plant-growth regulators and similar products, put up in forms or packings for sale by retail or as preparations or articles ( for example, sulphur-treated bands, wicks and candles, flypapers) 38.12 Prepared glazings, prepared dressings and prepared mordants of a kind used in the textile, paper, leather or like industries : A. Prepared glazings and prepared dressings : II . Other B. Prepared mordants 38.13 Pickling preparations for metal surfaces ; fluxes and other auxiliary preparations for soldering, brazing or welding ; soldering, brazing or welding powders and pastes consisting of metal and other materials ; preparations of a kind used as cores or coatings for welding rods and electrodes 38.14 Anti-knock preparations, oxidation inhibitors , gum inhibitors, viscosity improvers , anti-corrosive preparations and similar prepared additives for mineral oils 38 . 1 5 Prepared rubber accelerators 38.16 Prepared culture media for development of micro-organisms 38.17 Preparations and charges for fire-extinguishers ; charged fire-extinguishing grenades 38.18 Composite solvents and thinners for varnishes and similar products ex 38.19 Chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products ), not elsewhere specified or included ; residual products of the chemical or allied industries, not elsewhere specified or included, excluding D-glucitol ( sorbitol ), other than that falling within subheading 29.04 C III , and dodecylbenzene CHAPTER 39 39.01 Condensation, polycondensation and polyaddition products, whether or not modi ­ fied or polymerized, and whether or not linear (for example, phenoplasts , amino ­ plasts, alkyds, polyallyl esters, and other unsaturated polyesters, silicones) ex 39.02 Polymerization and copolymerization products (for example, polyethylene, poly ­ tetrahaloethylenes, polyisobutylene, polystyrene, polyvinyl chloride, polyvinyl ace ­ tate, polyvinyl chloroacetate and other polyvinyl derivatives, polyacrylic and poly ­ methacrylic derivatives, coumarone-indene resins), excluding polypropylene in one of the forms mentioned in Note 3 (d ) to Chapter 39 (*) (a) ex 39.03 Regenerated cellulose , other than that referred to in Annex A ; cellulose nitrate, cel ­ lulose acetate and other cellulose esters , cellulose ethers and other chemical deri ­ vatives of cellulose, plasticized or not (for example, collodions, celluloid); vulcan ­ ized fibre (*) 39.04 Hardened proteins (for example, hardened casein and hardened gelatin) 39.05 Natural resins modified by fusion ( run gums); artificial resins obtained by esterifi ­ cation of natural resins or of resinic acids (ester gums); chemical derivatives of natural rubber (for example, chlorinated rubber, rubber hydrochloride, oxidized rubber, cyclized rubber) (a) The asterisk covers only subheadings 39.02 C I , IV and VII a). No L 362/64 Official Journal of the European Communities 24 . 12 . 83 ex 39.06 Other high polymers, artificial resins and artificial plastic materials , including alginic acid, its salts and esters , excluding heparine ; linoxyn (a) ex 39.07 Articles of materials of the kinds described in heading Nos 39.01 to 39.06, exclud ­ ing bags, sachets and similar articles , of polyethylene CHAPTER 40 40.02 Synthetic rubber latex ; pre-vulcanized synthetic rubber latex ; synthetic rubber ; fac ­ tice derived from oils 40.03 Reclaimed rubber 40:05 Plates, sheets and strip, of unvulcanized natural or synthetic rubber, other than smoked sheets and crepe sheets of heading No 40.01 or 40.02 ; granules of unvul ­ canized natural or synthetic rubber compounded ready for vulcanization ; unvul ­ canized natural or synthetic rubber, compounded before or after coagulation either with carbon black (with or without the addition of mineral oil ) or with silica (with or without the addition of mineral oil ), in any form, of a kind known as master ­ batch 40.06 Unvulcanized natural or synthetic rubber, including rubber latex, in other forms or states (for example, rods , tubes and profile shapes, solutions and dispersions); arti ­ cles of unvulcanized natural or synthetic rubber (for example, coated or impreg ­ nated textile thread ; rings and discs ) 40.07 Vulcanized rubber thread and cord, whether or not textile covered, and textile thread covered or impregnated with vulcanized rubber 40.08 Plates, sheets , strip, rods and profile shapes, of unhardened vulcanized rubber 40.09 Piping and tubing, of unhardened vulcanized rubber 40. 10 Transmission , conveyor or elevator belts or belting, of vulcanized rubber 40.12 Hygienic and pharmaceutical articles ( including teats), of unhardened vulcanized rubber, with or without fittings of hardened rubber 40.13 Articles of apparel and clothing accessories ( including gloves), for all purposes , of unhardened vulcanized rubber 40.14 Other articles of unhardened vulcanized rubber 40.15 Hardened rubber (ebonite and vulcanite), in bulk, plates, sheets , strip, rods, profile shapes or tubes ; scrap, waste and powder, of hardened rubber 40.16 Articles of hardened rubber (ebonite and vulcanite ) CHAPTER 41 41.06 Chamois dressed leather 41.08 Patent leather and imitation patent leather ; metallized leather 41.10 Composition leather with a basis of leather or leather fibre, in slabs, in sheets or in rolls (a) For products falling under this heading, the reference base referred to in Article 1 1 is set at 4 342 900 ECU. 24 . 12 . 83 Official Journal of the European Communities No L 362/65 CHAPTER 42 42.01 Saddlery and harness, of any material (for example, saddles, harness, collars, traces, knee-pads and boots), for any kind of animal 42.04 Articles of leather or of composition leather of a kind used in machinery or mechanical appliances or for industrial purposes 42.05 Other articles of leather or of composition leather 42.06 Articles made from gut (other than silk-worm gut), from goldbeater's skin, from bladders or from tendons CHAPTER 43 43.02 Furskins, tanned or dressed, including furskins assembled in plates, crosses and similar forms ; pieces or cuttings, of furskin, tanned or dressed, including heads, paws, tails and the like (not being fabricated) 43.04 Artificial fur and articles made thereof CHAPTER 44 44.05 Wood sawn lengthwise, sliced or peeled, but not further prepared, of a thickness exceeding 5 mm : B. Coniferous wood, of a length of 125 cm or less and of a thickness of less than 12,5 mm 44.07 Railway or tramway sleepers of wood 44.09 Hoopwood ; split poles ; piles, pickets and stakes of wood, pointed but not sawn lengthwise ; chipwood ; drawn wood ; wood shavings of a kind suitable for use in the manufacture of vinegar or for the clarification of liquids ; wooden sticks, roughly trimmed but not turned, bent or otherwise worked, suitable for the manu ­ facture of walking-sticks , umbrella handles, tool handles or the like 44.12 Wood wool and wood flour 44. 14 Wood sawn lengthwise, sliced or peeled but not further prepared, of a thickness not exceeding 5 mm ; veneer sheets and sheets for plywood, of a thickness not exceed ­ ing 5 mm 44.16 Cellular wood panels, whether or not faced with base metal 44. 17 ' Improved' wood, in sheets , blocks or the like 44.18 Reconstituted wood, being wood shavings, wood chips, sawdust, wood flour or other ligneous waste agglomerated with natural or artificial resins or other organic binding substances, in sheets, blocks or the like (*) 44.19 Wooden headings and mouldings, including moulded skirting and other moulded boards 44.20 Wooden picture frames, photograph frames, mirror frames and the like 44.21 Complete wooden packing cases, boxes, crates, drums and similar packings 44.22 Casks, barrels, vats, tubs, buckets and other coopers' products and parts thereof, of wood, including staves No L 362/66 Official Journal of the European Communities 24 . 12 . 83 44.24 Household utensils of wood 44.25 Wooden tools, tool bodies, tool handles, broom and brush bodies and handles ; boot and shoe lasts and trees, of wood 44.26 Spools, cops, bobbins, sewing thread reel and the like, of turned wood 44.27 Standard lamps, table lamps and other lighting fittings, of wood ; articles of furni ­ ture, of wood, not falling within Chapter 94 ; caskets, cigarette boxes, trays, fruit bowls, ornaments and other fancy articles, of wood ; cases for cutlery, for drawing instruments or for violins, and similar receptacles, of wood ; articles of wood for personal use or adornment, of a kind normally carried in the pocket, in the hand ­ bag or on the person ; parts of the foregoing articles, of wood 44.28 Other articles of wood CHAPTER 45 45.02 Natural cork in blocks, plates, sheets or strips (including cubes or square slabs, cut to size for corks or stoppers ) 45.03 Articles of natural cork 45.04 Agglomerated cork (being cork agglomerated with or without a binding substance) and articles of agglomerated cork CHAPTER 46 46.02 Plaits and similar products of plaiting materials , for all uses, whether or not assem ­ bled into strips ; plaiting materials bound together in parallel strands or woven , in sheet form, including matting, mats and screens ; straw envelopes for bottles CHAPTER 47 47.02 Waste paper and paperboard ; scrap articles of paper or of paperboard, fit only for use in paper-making CHAPTER 48 48.01 Paper and paperboard (including cellulose wadding), in rolls or sheets 48.03 Parchment or greaseproof paper and paperboard, and imitations thereof, and glazed transparent paper, in rolls or sheets 48.04 Composite paper or paperboard (made by sticking flat layers together with an adhesive), not surface-coated or impregnated, whether or not internally reinforced, in rolls or sheets 48.05 Paper and paperboard, corrugated (with or without flat surface sheets), creped, crinkled, embossed or perforated, in rolls or sheets 48.07 Paper and paperboard, impregnated, coated, surface-coloured, surface-decorated or printed (not constituting printed matter within Chapter 49), in rolls or sheets 48.08 Filter blocks, slabs and plates, of paper pulp 48 . 10 Cigarette paper, cut to size, whether or not in the form of booklets or tubes 24 . 12 . 83 Official Journal of the European Communities No L 362/67 48.1 1 Wallpaper and lincrusta ; window transparencies of paper 48 . 1 2 Floor coverings prepared on a base of paper or of paperboard, whether or not cut to size, with or without a coating of linoleum compound 48.13 Carbon and other copying papers (including duplicator stencils) and transfer papers, cut to size, whether or not put up in boxes 48.14 Writing blocks, envelopes, letter cards, plain postcards, correspondence cards ; boxes, pouches, wallets and writing compendiums, of paper or paperboard, con ­ taining only an assortment of paper stationery 48 . 1 5 Other paper and paperboard, cut to size or shape 48.16 Boxes, bags and other packing containers, of paper or paperboard ; box files, letter trays and similar articles, of paper or paperboard, of a kind commonly used in offices,shops and the like 48.18 Registers, exercise books, note books, memorandum blocks, order books, receipt books, diaries , blotting-pads, binders (loose-leaf or other), file covers and other stationery of paper or paperboard ; sample and other albums and book covers, of paper or paperboard 48.19 Paper or paperboard labels, whether or not printed or gummed 48.20 Bobbins, spools, cops and similar supports of paper pulp, paper or paperboard (whether or not perforated or hardened) 48.21 Other articles of paper pulp, paper, paperboard or cellulose wadding CHAPTER 49 PRINTED BOOKS, NEWSPAPERS, PICTURES AND OTHER PROD ­ UCTS OF THE PRINTING INDUSTRY ; MANUSCRIPTS ; TYPE ­ SCRIPTS AND PLANS CHAPTER 64 64.03 Footwear with outer soles of wood or cork 64.05 Parts of footwear, removable in-soles, hose protectors and heel cushions, of any material except metal (*) 64.06 Gaiters, spats , leggings, puttees, cricket pads, shin-guards and similar articles , and parts thereof CHAPTER 65 HEADGEAR AND PARTS THEREOF CHAPTER 66 66.02 Walking-sticks (including climbing-sticks and seat-sticks), canes, whips, riding ­ crops and the like 66.03 Parts, fittings, trimmings and accessories of articles falling within heading No 66.01 or 66.02 CHAPTER 67 PREPARED FEATHERS AND DOWN AND ARTICLES MADE OF FEATHERS OR OF DOWN ; ARTIFICIAL FLOWERS ; ARTICLES OF HUMAN HAIR No L 362/68 Official Journal of the European Communities 24. 12 . 83 CHAPTER 68 ARTICLES OF STONE, OF PLASTER ; OF CEMENT, OF ASBESTOS, OF MICA AND OF SIMILAR MATERIALS CHAPTER 69 69.01 Heat-insulating bricks, blocks, tiles and other heat-insulating goods of siliceous fossil meals or of similar siliceous earths (for example, kieselguhr, tripolite or dia ­ tomite) 69.02 Refractory bricks, blocks, tiles and similar refractory constructional goods, other than goods falling within heading No 69.01 69.03 Other refractory goods (for example, retorts , crucibles, muffles, nozzles, plugs, sup ­ ports , cupels, tubes, pipes, sheaths and rods), other than goods falling within head ­ ing No 69.01 69.04 Building bricks (including flooring blocks, support or filler tiles and the like) 69.05 Roofing tiles ; chimney-pots, cowls, chimney-liners, cornices and other construc ­ tional goods, including architectural ornaments 69.06 Piping, conduits and guttering (including angles, bends and similar fittings) 69.07 Unglazed setts , flags and paving, hearth and wall tiles 69.09 Laboratory, chemical or industrial wares ; troughs, tubs and similar receptacles of a kind used in agriculture ; pots, jars and similar articles of a kind commonly used for the conveyance or packing of goods 69. 1 0 Sinks, washbasins, bidets , water closet pans, urinals, baths and like sanitary fixtures 69.12 Tableware and other articles of a kind commonly used for domestic or toilet pur ­ poses, of other kinds of pottery : A. Common pottery D. Other 69.14 Other articles CHAPTER 70 70.01 B Glass in the mass (excluding optical glass) 70.03 Glass in balls , rods and tubes, unworked (not being optical glass) 70.04 Unworked cast or rolled glass (including flashed or wired glass), whether figured or not, in rectangles 70.05 Unworked drawn or blown glass (including flashed glass), in rectangles (*) 70.06 Cast, rolled, drawn or blown glass (including flashed or wired glass), in rectangles, surface ground or polished, but not further worked 24. 12 . 83 Official Journal of the European Communities No L 362/69 70.07 Cast, rolled, drawn or blown glass (including flashed or wired glass) cut to shape other than rectangular shape, or bent or otherwise worked (for example, edge worked or engraved), whether or not surface ground or polished ; multiple-walled insulating glass ; leaded lights and the like 70.08 Safety glass consisting of toughened or laminated glass, shaped or not 70.09 Glass mirrors (including rear-view mirrors), unframed, framed or backed 70.10 Carboys, bottles, jars , pots , tubular containers and similar containers, of glass , of a kind commonly used for the conveyance or packing of goods ; stoppers and other closures, of glass 70.1 1 Glass envelopes (including bulbs and tubes ) for electric lamps, electronic valves or the like 70.14 Illuminating glassware, signalling glassware and optical elements of glass , not opti ­ cally worked nor of optical glass : A. Articles for electrical lighting fittings : I. Facetted glass, plates, balls , pear-shaped drops, flower-shaped pieces, pen ­ dants and similar articles for trimming chandeliers 70.15 Clock and watch glasses and similar glasses (including glass of a kind used for sunglasses but excluding glass suitable for corrective lenses), curved, bent, hol ­ lowed and the like ; glass spheres and segments of spheres, of a kind used for the manufacture of clock and watch glasses and the like 70.16 Bricks, tiles , slabs, paving blocks, squares and other articles of pressed or moulded glass, of a kind commonly used in buildings ; multi-cellular glass in blocks, slabs, plates, panels and similar forms 70.17 Laboratory, hygienic and pharmaceutical glassware, whether or not graduated or calibrated ; glass ampoules 70.18 Optical glass and elements of optical glass , other than optically worked elements ; blanks for corrective spectacle lenses 70.19 Glass beads, imitation pearls , imitation precious and semi-precious stones, frag ­ ments and chippings, and similar fancy or decorative glass smallwares, and articles of glassware made therefrom ; glass cubes and small glass plates, whether or not on a backing, for mosaics and similar decorative purposes ; artificial eyes of glass , including those for toys but excluding those for wear by humans ; ornaments and other fancy articles of lampworked glass ; grains (ballotini) 70.20 Glass fibre (including wool ), yarns, fabrics, and articles made therefrom 70.21 Other articles of glass CHAPTER 71 71.01 Pearls , unworked or worked, but not mounted, set or strung (except ungraded pearls temporarily strung for convenience of transport) 71.02 Precious and semi-precious stones, unworked, cut or otherwise worked, but not mounted, set or strung (except ungraded stones temporarily strung for convenience of transport) No L 362/70 Official Journal of the European Communities 24. 12 . 83 71.03 Synthetic or reconstructed precious or semi-precious stones, unworked, cut or otherwise worked, but not mounted, set or strung (except ungraded stones tempor ­ arily strung for convenience of transport) ex 71.05 Silver, including silver gilt and platinum-plated silver, semi-manufactured 7 1 .06 Roiled silver, unworked or semi-manufactured ex 71.07 Gold, including platinum-plated gold, semi-manufactured 71.08 Rolled gold on base metal or silver, unworked or semi-manufactured ex 71.09 Platinum and other metals of the platinum group, semi-manufactured 71.10 Rolled platinum or other platinum group metals , on base metal or precious metal , unworked or semi-manufactured 71.12 Articles of jewellery and parts thereof, of precious metal or rolled precious metal 71.13 Articles of goldsmiths' or silversmiths' wares and parts thereof, of precious metal or rolled precious metal , other than goods falling within heading No 71.12 71.14 Other articles of precious metal or rolled precious metal 71.15 Articles consisting of, or incorporating, pearls , precious or semi-precious stones (natural , synthetic or reconstructed) CHAPTER 73 73.04 Shot and angular grit , of iron or steel , whether or not graded ; wire pellets of iron or steel 73.05 A Iron or steel powders . 73.07 Blooms, billets, slabs and sheet bars (including tinplate bars), of iron or steel ; pieces roughly shaped by forging, of iron or steel : A. Blooms and billets : II . Forged B. Slabs and sheet bars (including tinplate bars): II . Forged C. Pieces roughly shaped by forging 73.13 Sheets and plates, of iron or steel , hot-rolled or cold-rolled : B. Other sheets and plates : IV. Clad, coated or otherwise surface-treated : a) Silvered, gilded, platinum-plated or enamelled V. Otherwise shaped or worked : a) Cut into shapes other than rectangular shapes, but not further worked : 1 . Silvered, gilded, platinum-plated or enamelled b) Other, excluding sheets and plates shaped by rolling 73.16 Railway and tramway track construction material of iron or steel , the following : rails, check-rails , switch blades, crossing (or frogs), crossing pieces, point rods, rack rails, sleepers, fish-plates, chairs , chair wedges, sole plates (base plates), rail clips , bedplates, ties and other material specialized for joining or fixing rails : 24. 12 . 83 Official Journal of the European Communities No L 362/71 73.16 (cont 'd) A. Rails : I. Current-conducting, with parts of non-ferrous metal D. Fish-plates and sole plates : II . Other E. Other Tubes and pipes, of cast iron (*) High-pressure hydro-electric conduits of steel , whether or not reinforced Tube and pipe fittings (for example, joints, elbows, unions and flanges), of iron or steel (*) Structures and parts of structures (for example, hangars and other buildings, bridges and bridge-sections, lock-gates, towers, lattice masts , roofs, roofing frame ­ works, door and window frames, shutters , balustrades, pillars and columns), of iron or steel ; plates, strip, rods, angles, shapes, sections, tubes and the like, prepared for use in structures, of iron or steel Reservoirs , tanks, vats and similar containers , for any material (other than com ­ pressed or liquefied gas), of iron or steel , of a capacity exceeding 300 litres , whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment Casks, drums , cans, boxes and similar containers, of sheet or plate iron or steel , of a description commonly used for the conveyance or packing of goods Containers , of iron or steel , for compressed or liquefied gas Barbed iron or steel wire ; twisted hoop or single flat wire, barbed or not, and loosely twisted double wire, of kinds used for fencing, of iron or steel Gauze, cloth, grill , netting, fencing, reinforcing fabric and similar materials , of iron or steel wire ; expanded metal , of iron or steel 73.17 73.19 73.20 73.21 73.22 73.23 73.24 73.26 73.27 73.29 73.30 ex 73.32 73.33 73.34 73.35 73.36 Chain and parts thereof, of iron or steel Anchors and grapnels and parts thereof, of iron or steel Bolts and nuts (including bolt ends and screw studs), whether or not threaded or tapped, and screws (including screw hooks and screw rings), of iron or steel ; rivets , cotters , cotter-pins, washers and spring washers, of iron or steel , excluding screws for wood falling within subheading 73.32 ex B II Needles for hand sewing (including embroidery), hand carpet needles and hand knitting needles, bodkins, crochet hooks, and the like, and embroidery stilettos, of iron or steel Pins (excluding hatpins and other ornamental pins and drawing pins), hairpins and curling grips, of iron or steel Springs and leaves for springs, of iron or steel Stoves (including stoves with subsidiary boilers for central heating), ranges, cook ­ ers , grates , fires and other space heaters , gas-rings, plate warmers with burners, wash boilers with grates or other heating elements, and similar equipment, of a kind used for domestic purposes, not electrically operated, and parts thereof, of iron or steel No L 362/72 Official Journal of the European Communities 24. 12 . 83 73.37 Boilers (excluding boilers of heading No 84.01 ) and radiators, for central heating, not electrically heated, and parts thereof, of iron or steel ; air heaters and hot air distributors (including those which can also distribute cool or conditioned air), not electrically heated, incorporating a motor-driven fan or blower, and parts thereof, of iron or steel 73.38 Articles of a kind commonly used for domestic purposes, sanitary ware for indoor use, and parts of such articles and ware, of iron or steel ; iron or steel wool ; pot scourers and scouring and polishing pads ; gloves and the like, of iron or steel CHAPTER 74 74.03 Wrought bars, rods, angles, shapes and sections, of copper ; copper wire (*) 74.05 Copper foil (whether or not embossed, cut to shape, perforated, coated, printed or backed with paper or other reinforcing material), of a thickness (excluding any backing) not exceeding 0,15 mm 74.06 Copper powders and flakes 74.08 Tube and pipe fittings (for example, joints, elbows, sockets and flanges), of copper 74.10 Stranded wire, cables, cordage, ropes, plaited bands and the like, of copper wire, but excluding insulated electric wires and cables 74.1 1 Gauze, cloth, grill , netting, fencing, reinforcing fabric and similar materials (includ ­ ing endless bands), of copper wire, expanded metal , of copper 74.15 Nails, tacks, staples, hook-nails, spiked cramps, studs, spikes and drawing pins, of copper, or of iron or steel with heads of copper ; bolts and nuts (including bolt ends and screw studs), whether or not threaded or tapped, and screws (including screw hooks and screw rings), of copper ; rivets, cotters , cotter-pins, washers and spring washers, of copper 74. 1 6 Springs, of copper 74.17 Cooking and heating apparatus of a kind used for domestic purposes, not electri ­ cally operated, and parts thereof, of copper 74.18 Other articles of a kind commonly used for domestic purposes, sanitary ware for indoor use, and parts of such articles and ware, of copper 74. 1 9 Other articles of copper CHAPTER 75 75.02 Wrought bars, rods, angles, shapes and sections, of nickel ; nickel wire 75.03 Wrought plates, sheets and strip, of nickel ; nickel foil ; nickel powders and flakes 75.04 Tubes and pipes and blanks therefor, of nickel ; hollow bars, and tube and pipe fit ­ tings (for example, joints, elbows, sockets and flanges), of nickel 24. 12 . 83 Official Journal of the European Communities No L 362/73 75.05 Electro-plating anodes, of nickel , wrought or unwrought, including those produced by electrolysis 75.06 Other articles of nickel CHAPTER 76 76.02 Wrought bars, rods, angles, shapes and sections of aluminium ; aluminium wire (*) (**) 76.03 Wrought plates, sheets and strip, of aluminium (*) (**) 76.04 Aluminium foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material), of a thickness (excluding any backing) not exceeding 0,20 mm 76.05 Aluminium powders and flakes 76.06 Tubes and pipes and blanks therefor, of aluminium ; hollow bars of aluminium 76.07 Tube and pipe fittings (for example, joints, elbows, sockets and flanges), of alumin ­ ium 76.08 Structures, and parts of structures ( for example, hangars and other buildings, bridges and bridge-sections, towers, lattice masts, roofs, roofing frameworks, door and window frames, balustrades, pillars and columns), of aluminium ; plates, rods, angles , shapes, sections , tubes and the like, prepared for use in structures, of alu ­ minium 76.09 Reservoirs , tanks, vats and similar containers, for any material (other than com ­ pressed or liquefied gas), of aluminium, of a capacity exceeding 300 litres, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment 76.10 Casks, drums, cans, boxes and similar containers ( including rigid and collapsible tubular containers), of aluminium, of a description commonly used for the convey ­ ance or packing of goods 76.1 1 Containers, of aluminium, for compressed or liquefied gas 76.12 Stranded wire, cables, cordage, ropes, plaited bands and the like, of aluminium wire, but excluding insulated electric wires and cables 76 . 1 5 Articles of a kind commonly used for domestic purposes, sanitary ware for indoor use, and parts of such articles and ware, of aluminium 76.16 Other articles of aluminium CHAPTER 77 77.02 Wrought bars, rods, angles, shapes and sections, of magnesium ; magnesium wire ; wrought plates, sheets and strip, of magnesium ; magnesium foil ; raspings and shavings of uniform size, powders and flakes, of magnesium ; tubes and pipes and blanks therefor, of magnesium ; hollow bars of magnesium ; other articles of magne ­ sium 77.04 Beryllium, unwrought or wrought, and articles of beryllium No L 362/74 Official Journal of the European Communities 24. 12 . 83 CHAPTER 78 78.02 Wrought bars, rods, angles , shapes and sections, of lead ; lead wire 78.03 Wrought plates, sheets and strip, of lead 78.04 Lead foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material); of a weight (excluding any back ­ ing) not exceeding 1,7 kg/m: ; lead powders and flakes 78.05 Tubes and pipes and blanks, therefor, of lead ; hollow bars, and tube and pipe fit ­ tings (for example, joints , elbows, sockets , flanges and S-bends), of lead 78.06 Other articles of lead CHAPTER 79 79.02 Wrought bars, rods, angles, shapes and sections, of zinc ; zinc wire 79.03 Wrought plates, sheets and strip, of zinc ; zinc foil ; zinc powders and flakes : A. Plates , sheets, strip and foil 79.04 Tubes and pipes and blanks therefor, of zinc ; hollow bars, and tube and pipe fit ­ tings (for example, joints, elbows, sockets and flanges), of zinc 79.06 Other articles of zinc CHAPTER 80 80.02 Wrought bars, rods, angles , shapes and sections, of tin ; tin wire 80.03 Wrought plates, sheets and strip, of tin 80.04 Tin foil (whether or not embossed, cut to shape , perforated, coated, printed or backed with paper or other reinforcing material ), of a weight (excluding any back ­ ing) not exceeding 1 kg/m2 ; tin powders and flakes 80.05 Tubes and pipes and blanks therefor, of tin ; hollow bars, and tube and pipe fittings ( for example, joints, elbows, sockets and flanges), of tin 80.06 Other articles of tin CHAPTER 81 8 1 .01 Tungsten (wolfram), unwrought or wrought, and articles thereof : B. Bars (other than bars further prepared than sintered), rods, angles , shapes , sec ­ tions, wire, filaments, plates, sheets, strip and foil C. Other 8 1 .02 Molybdenum, unwrought or wrought, and articles thereof ; B. Bars (other than bars further prepared than sintered), rods, angles, shapes, sec ­ tions, wire, filaments, plates, sheets , strip and foil C. Other 24. 12 . 83 Official Journal of the European Communities No L 362/75 8 1 .03 Tantalum, unwrought or wrought , and articles thereof : B. Bars (other than bars not further prepared than sintered), rods, angles, shapes, sections, wire , filaments, plates, sheets , strip and foil C. Other 81.04 Other base metals , unwrought or wrought, and articles thereof ; cermets, unwrought or wrought, and articles thereof : A. Bismuth : II . Other B. Cadmium : II . Other C. Cobalt : II . Other D. Chromium : II . Other E. Germanium : II . Other F. Hafnium (celtium): II . Other G. Manganese : II . Other H. Niobium (columbium): II . Other IJ. Antimony : II . Other K. Titanium : II . Other L. Vanadium : II . Other N. Thorium : II . Other b) Other (Euratom) O. Zirconium : II . Other P. Rhenium : II . Other Q. Gallium ; indium ; thallium : II . Other R. Cermets : II . Other CHAPTER 82 82.01 Hand tools, the following : spades, shovels, picks, hoes, forks and rakes ; axes, bill hooks and similar hewing tools ; scythes, sickles, hay knives, grass shears, timber wedges and other tools of a kind used in agriculture, horticulture or forestry 82.02 Saws (non-mechanical) and blades for hand or machine saws (including toothless saw blades) ex 82.03 Hand tools, the following : tinmen's snips, holt croppers and the like ; perforating punches, pipe cutters ; spanners and wrenches (but not including tap wrenches), files and rasps No L 362/76 Official Journal of the European Communities 24. 12 . 83 82.05 Interchangeable tools for hand tools, for machine tools or for power-operated hand tools (for example, for pressing, stamping, drilling, tapping, threading, boring, broaching, milling, cutting, turning, dressing, morticing or screw driving), including dies for wire drawing, extrusion dies for metal , and rock drilling bits 82.06 Knives and cutting blades, for machines or for mechanical appliances 82.07 Tool-tips and plates, sticks and the like for tool-tips, unmounted, of sintered metal carbides (for example, carbides of tungsten, molybdenum or vanadium) 82.08 Coffee-mills, mincers, juice-extractors and other mechanical appliances, of a weight not exceeding 10 kg and of a kind used for domestic purposes in the prepar ­ ation, serving or conditioning of food or drink 82.09 Knives with cutting blades, serrated or not (including pruning knives), other than knives falling within heading No 82.06, and blades therefor : B. Blades 82 . 1 1 Razors and razor blades (including razor blade blanks, whether or not in strips) 82 . 1 2 Scissors (including tailors shears), and blades therefor 82.13 Other articles of cutlery (for example, secateurs, hair clippers, butchers ' cleavers , paper knives); manicure and chiropody sets and appliances (including nail files) 82.14 Spoons, forks, fish-eaters, butter-knives, ladles and similar kitchen or tableware : B. Other 82.15 Handles of base metal for articles falling within heading No 82.09, 82.13 or 82.14 CHAPTER 83 83.02 Base metal fittings and mountings of a kind suitable for furniture, doors, staircases , windows, blinds, coachwork, saddlery, trunks, caskets and the like (including auto ­ matic door closers); base metal hat-racks, hat pegs, brackets and the like 83.03 Safes , strong-boxes, armoured or reinforced strong-rooms, strong-room linings and strong-room doors, and cash and deed boxes and the like, of base metal 83.04 Filing cabinets , racks, sorting boxes, paper trays, paper rests and similar office equipment, of base metal , other than office furniture falling within heading No 94.03 83.05 Fittings for loose-leaf binders, for files or of stationery books, of base metal ; letter clips, paper clips, staples, indexing tags, and similar stationery goods, of base metal 83.06 Statuettes and other ornaments of a kind used indoors, of base metal ; photograph, picture and similar frames, of base metal ; mirrors of base metal 24. 12 . 83 Official Journal of the European Communities No L 362/77 83.07 Lamps and lighting fittings, of base metal , and parts thereof, of base metal (exclud ­ ing switches, electric lamp holders, electric lamps for vehicles, electric battery or magneto lamps, and other articles falling within Chapter 85 except heading No 85.22) 83.08 Flexible tubing and piping, of base metal 83.09 Clasps, frames with clasps for handbags and the like, buckles, buckle-clasps, hooks, eyes, eyelets, and the like, of base metal , of a kind commonly used for clothing, travel goods, handbags of other textile or leather goods ; tubular rivets and bifur ­ cated rivets , of base metal ; beads and spangles, of base metal 83 . 1 1 Bells and gongs, non-electric, of base metal , and parts thereof of base metal 83.13 Stoppers, crown corks, bottle caps, capsules, bung covers, seals and plombs, case corner protectors and other packing accessories, of base metal 83.14 Sign-plates, name-plates, numbers, letters and other signs, of base metal 83 . 1 5 Wire, rods, tubes, plates, electrodes and similar products, of base metal or of metal carbides, coated or cored with flux material , of a kind used for soldering, brazing, welding or deposition of metal or of metal carbides ; wire and rods, of agglomer ­ ated base metal powder, used for metal spraying CHAPTER 84 84.01 Steam and other vapour generating boilers (excluding central heating hot water boilers capable also of producing low pressure steam) ; super-heated water boilers 84.02 Auxiliary plant for use with boilers falling within heading No 84.01 (for example, economizers, superheaters, soot removers, gas recoverers and the like); condensers for vapour engines and power units 84.03 Producer gas and water gas generators, with or without purifiers ; acetylene gas generators (water process) and similar gas generators, with or without purifiers 84.05 Steam or other vapour power units , whether or not incorporating boilers 84.06 Internal combustion piston engines 84.07 Hydraulic engines and motors (including water wheels and water turbines) 84.08 Other engines and motors 84.09 Mechanically propelled road rollers 84.10 Pumps (including motor pumps and turbo pumps) for liquids, whether or not fitted with measuring devices ; liquid elevators of bucket, chain, screw, band and similar kinds ex 84. 1 1 Air pumps, vacuum pumps and air or gas compressors (including motor and turbo pumps and compressors, and free-piston generators for gas turbines); fans, blowers and the like, excluding pumps and compressors not for use in civil aircraft 84. 2 Air conditioning machines, self-contained, comprising a motor-driven fan and ele ­ ments for changing the temperature and humidity of air No L 362/78 Official Journal of the European Communities 24. 12 . 83 84.13 Furnace burners for liquid fuel (atomizers), for pulverized solid fuel or for gas ; mechanical stokers, mechanical grates, mechanical ash dischargers and similar appliances 84.14 Industrial and laboratory furnaces and ovens, non-electric 84. 1 5 Refrigerators and refrigerating equipment (electrical and other) 84.16 Calendering and similar rolling machines (other than metal-working and metal ­ rolling machines and glass-working machines) and cylinders therefor 84.17 Machinery, plant and similar laboratory equipment, whether or not electrically heated, for the treatment of materials by a process involving a change of tempera ­ ture such as heating, cooking, roasting, distilling, rectifying, sterilizing, pasteuriz ­ ing, steaming, drying, evaporating, vapourizing, condensing or cooling, not being machinery or plant of a kind used for domestic purposes ; instantaneous or storage water heaters , non-electrical 84.18 Centrifuges filtering and purifying machinery and apparatus (other than filter fun ­ nels , milk strainers and the like), for liquids or gases 84.19 Machinery for cleaning or drying bottles or other containers ; machinery for filling, closing, sealing, capsuling or labelling bottles, cans, boxes, bags or other contain ­ ers ; other packing or wrapping machinery ; machinery for aerating beverages ; dish washing machines 84.20 Weighing machinery (excluding balances of a sensitivity of 5 cg or better), includ ­ ing weight-operated counting and checking machines ; weighing machine weights of all kinds 84.21 Mechanical appliances (whether or not hand operated) for projecting, dispersing or spraying liquids or powders ; fire extinguishers (charged or not); spray guns and similar appliances ; steam or sand blasting machines and similar jet projecting machines 84.22 Lifting, handling, loading or unloading machinery, telphers and conveyors (for example, lifts , hoists , winches , cranes, transporter cranes, jacks, pulley tackle, belt conveyors and teleferics), not being machinery falling within heading No 84.23 84.23 Excavating, levelling, tamping, boring and extracting machinery, stationary or mobile, for earth, minerals or ores (for example, mechanical shovels , coal-cutters , excavators, scrapers, levellers and bulldozers); pile-drivers ; snow-ploughs, not self-propelled (including snow-plough attachments) 84.24 Agricultural and horticultural machinery for soil preparation or cultivation (for example, ploughs, harrows, cultivators, seed and fertilizer distributors); lawn and sports ground rollers 84.25 Harvesting and threshing machinery ; straw and fodder presses ; hay or grass mowers ; winnowing and similar cleaning machines for seed, grain or leguminous vegetables and egg-grading and other grading machines for agricultural produce (other than those of a kind used in the bread grain milling industry falling within heading No 84.29) 84.26 Dairy machinery (including milking machines) 84.27 Presses, crushers and other machinery of a kind used in wine-making, cider ­ making, fruit juice preparation or the like 24. 12 . 83 Official Journal of the European Communities No L 362/79 84.28 Other agricultural , horticultural , poultry-keeping and bee-keeping machinery ; ger ­ mination plant fitted with mechanical or thermal equipment ; poultry incubators and brooders 84.29 Machinery of a kind used in the bread grain milling industry, and other machinery (other than farm type machinery) for the working of cereals or dried leguminous vegetables 84.30 Machinery, not falling within any other heading of this Chapter, of a kind used in the following food or drink industries : bakery, confectionery, chocolate manufac ­ ture, macaroni , ravioli or similar cereal food manufacture, the preparation of meat, fish, fruit or vegetables (including mincing or slicing machines), sugar manufacture or brewing 84.31 Machinery for making or finishing cellulosic pulp, paper or paperboard 84.32 Book-binding machinery, including book-sewing machines 84.33 Paper or paperboard cutting machines of all kinds ; other machinery for making up paper pulp, paper or paperboard 84.34 Machinery, apparatus and accessories for type-founding or type-setting ; machin ­ ery, other than the machine-tools of heading No 84.45 , 84.46 or 84.47 for preparing or working printing blocks, plates, or cylinders ; printing type, impressed flongs and matrices printing blocks , plates and cylinders ; blocks , plates, cylinders and litho ­ graphic stones, prepared for printing purposes ( for example, planed, grained or pol ­ ished) 84.35 Other printing machinery ; machines for use ancillary to printing 84.36 Machines for extruding man-made textiles ; machines of a kind used for processing natural or man-made textile fibres ; textile spinning and twisting machines ; textile doubling, throwing and reeling (including weft-winding) machines 84.37 Weaving machines, knitting machines and machines for making gimped yarn, tulle, lace, embroidery , trimmings, braid or net ; machines for preparing yarns for use on such machines, including wraping and warp sizing machines 84.38 Auxiliary machinery for use with machines of heading No 84.37 (for example, dob ­ bies, jacquards, automatic stop motions and shuttle changing mechanisms) ; parts and accessories suitable for use solely or principally with the machines of the present heading or with machines falling within heading No 84.36 or 84.37 (for example, spindles and spindle flyers , card clothing, combs, extruding nipples, shuttles, healds and heald-lifters and hosiery needles) 84.39 Machinery for the manufacture or finishing of felt in the piece or in shapes, includ ­ ing felt-hat making machines and hat-making blocks 84.40 Machinery for washing, cleaning, drying, bleaching, dyeing, dressing, finishing or coating textile yarns, fabrics or made-up textile articles (including laundry and dry-cleaning machinery); fabric folding, reeling or cutting machines ; machines of a kind used in the manufacture of linoleum or other floor covering for applying the paste to the base fabric or other support ; machines of a type used for printing a repetitive design, repetitive words or overall colour on textiles, leather, wallpaper, wrapping paper, linoleum or other materials , and engraved or etched plates , blocks or rollers therefor No L 362/80 Official Journal of the European Communities 24. 12 . 83 84.41 Sewing machines ; furniture specially designed for sewing machines ; sewing mach ­ ine needles : A. Sewing machines ; furniture specially designed for sewing machines : I. Sewing machines (lock-stitch only), with heads of a weight not exceeding 16 kg without motor or 17 kg including the motor ; sewing machine heads (lock-stitch only), of a weight not exceeding 16 kg without motor or 17 kg including the motor : a) Sewing machines having a value (not including frames, tables or furni ­ ture) of more than 65 ECU each III . Parts ; furniture specially designed for sewing machines B. Sewing machine needles 84.42 Machinery (other than sewing machines) for preparing, tanning or working hides, skins or leather (including boot and shoe machinery) 84.43 Converters , ladles, ingot moulds and casting machines, of a kind used in metal ­ lurgy and in metal foundries 84.44 Rolling mills and rolls therefor 84.45 Machine-tools for working metal or metal carbides, not being machines falling within heading No 84.49 or 84.50 84.46 Machine-tools for working stone, ceramics, concrete, asbestos-cement and like mineral materials or for working glass in the cold, other than machines falling within heading No 84.49 84.47 Machine-tools for working wood, cork, bone, ebonite (vulcanite), hard artificial plastic materials or other hard carving materials, other than machines falling within heading No 84.49 84.48 Accessories and parts suitable for use solely or principally with the machines fall ­ ing within heading Nos 84.45 to 84.47 , including work and tool holders, self-open ­ ing dieheads, dividing heads and other appliances for machine-tools ; tool holders for any type of tool or machine-tool for working in the hand 84.49 Tools for working in the hand, pneumatic or with self-contained non-electric motor 84.50 Gas-operated welding, brazing, cutting and surface tempering appliances 84.51 Typewriters, other than typewriters incorporating calculating mechanisms ; cheque ­ writing machines 84.52 Calculating machines ; accounting machines, cash registers , postage-franking machines, ticket-issuing machines and similar machines, incorporating a calculat ­ ing device 84.53 Automatic data-processing machines and units thereof; magnetic or optical read ­ ers, machines for transcribing data on to data media in coded form and machines for processing such data, not elsewhere specified or included 84.54 Other office machines (for example, hectograph or stencil duplicating machines, addressing machines, coin-sorting machines, coin-counting and wrapping mach ­ ines, pencil-sharpening machines, perforating and stapling machines) 84.55 Parts and accessones (other than covers , carrying cases and the like) suitable for use solely or principally with machines of a kind falling within heading No 84.51 , 84.52, 84.53 or 84.54 24. 12 . 83 Official Journal of the European Communities No L 362/81 84.56 Machinery for sorting, screening, separating, washing, crushing, grinding or mixing earth, stone, ores or other mineral substances, in solid (including powder and paste) form ; machinery for agglomerating, moulding or shaping solid mineral fuels, ceramic paste, unhardened cements, plastering materials or other mineral products in powder or paste form ; machines for forming foundry moulds of sand 84.57 Glass-working machines (other than machines for working glass in the cold); machines for assembling electric filament and discharge lamps and electronic and similar tubes and valves 84.58 Automatic vending machines (for example, stamp, cigarette , chocolate and food machines), not being games of skill or chance 84.59 Machines and mechanical appliances, having individual functions, not falling within any other heading of this Chapter : A. For the manufacture of the products mentioned in subheading 28.51 A (Eura ­ tom) B. Nuclear reactors (Euratom) C. Specially designed for the recycling of irradiated nuclear fuels (for example, sintering of radioactive metal oxides, sheathing) (Euratom) D. Rope or cable-making machinery, including electric wire and cable-making machines E. Other 84.60 Moulding boxes for metal foundry ; moulds of a type used for metal (other than ingot moulds), for metal carbides, for glass, for mineral materials (for example, ceramic pastes, concrete or cement) or for rubber or artificial plastic materials 84.61 Taps , cocks, valves and similar appliances, for pipes, boiler shells , tanks, vats and the like, including pressure-reducing valves and thermostatically controlled valves 84.62 Ball , roller or needle roller bearings (*) (a) 84.63 Transmission shafts , cranks, bearing housings, plain shaft bearings, gears and gear ­ ing (including friction gears and gearboxes and other variable speed gears), fly ­ wheels , pulleys and pulley blocks, clutches and shaft couplings 84.64 Gaskets and similar joints of metal sheeting combined with other material (for example, asbestos, felt and paperboard) or of laminated metal foil ; sets or assort ­ ments of gaskets and similar joints , dissimilar in composition, for engines, pipes, tubes and the like, put up in pouches, envelopes or similar packings 84.65 Machinery parts , not containing electrical connectors, insulators, coils, contacts or other electrical features and not falling within any other heading in this Chapter CHAPTER 85 85.01 Electrical goods of the following descriptions : generators, motors, converters (rotary or static), transformers, rectifiers and rectifying apparatus ; inductors : (a) For ball bearings of a diameter of 30 mm or less, falling within NIMEXE code 84.62 -ex 11 , the reference base referred to in Article 1 1 is set at 1 704 000 ECU. No L 362/82 Official Journal of the European Communities 24. 12 . 83 85.01 B. Other : (cont d) i Generators, motors (whether or not equipped with speed reducing, chang ­ ing or step-up gear) and rotary converters : a) Synchronous motors of an output of not more than 18 watts II . Transformers, static converters , rectifiers and rectifying apparatus ; induc ­ tors C. Parts 85.02 Electro-magnets ; permanent magnets and articles of special materials for perma ­ nent magnets, being blanks of such magnets ; electro-magnetic and permanent mag ­ net chucks, clamps, vices and similar work holders ; electro-magnetic clutches and couplings ; electro-magnetic brakes ; electro-magnetic lifting heads 85.04 Electric accumulators 85.05 Tools for working in the hand, with self-contained electric motor 85.06 Electro-mechanical domestic appliances, with self-contained electric motor 85.07 Shavers and hair clippers, with self-contained electric motor 85.08 Electrical starting and ignition equipment for internal combustion engines (includ ­ ing ignition magnetos, megneto-dynamos, ignition coils , starter motors, sparking plugs and glow plugs); generators (dynamos and alternators) and cut-outs for use in conjunction with such engines 85.09 Electrical lighting and signalling equipment and electrical windscreen wipers, defrosters and demisters , for cycles or motor vehicles 85.10 Portable electric battery and magneto lamps , other than lamps falling within head ­ ing No 85.09 : A. Miners' safety lamps 85.11 Industrial and laboratory electric furnaces, ovens and inductions and dielectric heating equipment ; electric or laser-operated welding, brazing, soldering or cutting machines and apparatus 85.12 Electric instantaneous or storage water heaters and immersion heaters ; electric soil heating apparatus and electric space heating apparatus ; electric hairdressing appli ­ ances (for example, hair dryers , hair curlers , curling tong heaters) and electric smoothing irons ; electro-thermic domestic appliances ; electric heating resistors , other than those of carbon 85.13 Electrical line telephonic and telegraphic apparatus (including such apparatus for carrier-current line systems) 85.14 Microphones and stands therefor ; loudspeakers ; audio-frequency electric ampli ­ fiers 85.15 Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus (including receivers incorporating sound recorders or reproducers) and television cameras ; radio navigational aid apparatus, radar apparatus and radio remote control appara ­ tus : A. Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus (including receivers incorporating sound recorders or reproducers) and tele ­ vision cameras : 24. 12 . 83 Official Journal of the European Communities No L 362/83 85.15 I. Transmitters (contd) II . Transmitter-receivers IV. Television cameras B. Other apparatus II . Other C. Parts of the goods of subheadings A and B above : II . Other : a) Cabinets and cases b) Parts of base metal , obtained by turning bars, angles, shapes, sections or wire, of solid section , the greatest diameter of which does not exceed 25 mm 85.16 Electric traffic control equipment for railways, roads or inland waterways and equipment used for similar purposes in port installations or upon airfields 85.17 Electric sound or visual signalling apparatus (such as bells , sirens, indicator panels , burglar and fire alarms), other than those of heading No 85.09 or 85.16 85.20 Electric filament lamps and electric discharge lamps (including infra-red and ultra ­ violet lamps); arc-lamps : B. Other lamps C. Parts 85.21 Thermionic, cold cathode and photo-cathode valves and tubes (including vapour or gas filled valves and tubes, cathode-ray tubes, television camera tubes and mercury arc rectifying valves and tubes); photocells ; mounted piezo-electric crystals ; diodes, transistors and similar semi-conductor devices ; light emitting diodes ; elec ­ tronic microcircuits : A. Valves and tubes B. Photocells , including photo transistors 85.22 Electrical appliances and apparatus, having individual functions, not falling within any other heading of this Chapter 85.23 Insulated (including enamelled or anodized.) electric wire, cable, bars , strip and the like (including co-axial cable), whether or not fitted with connectors : B. Other (*) 85.24 Carbon brushes, arc-lamp carbons, battery carbons, carbon electrodes and other carbon articles of a kind used for electrical purposes 85.25 Insulators of any material 85.26 Insulating fittings for electrical machines , appliances or equipment, being fittings wholly of insulating material apart from any minor components of metal incorpor ­ ated during moulding solely for purposes of assembly, but not including insulators falling within heading No 85.25 85.27 Electrical conduit tubing and joints therefor, of base metal lined with insulating material 85.28 Electrical parts of machinery and apparatus, not being goods falling within any of the preceding headings of this Chapter No L 362/84 Official Journal of the European Communities 24. 12 . 83 CHAPTER 86 RAILWAY AND TRAMWAY LOCOMOTIVES, ROLLING-STOCK AND PARTS THEREOF ; RAILWAY AND TRAMWAY TRACK FIXTURES AND FITTINGS ; TRAFFIC SIGNALLING EQUIPMENT OF ALL KINDS (NOT ELECTRICALLY POWERED) CHAPTER 87 87.01 Tractors (other than those falling within heading No 87.07), whether or not fitted with power take-offs , winches or pulleys ex 87.02 Motor vehicles for the transport of persons, goods or materials ( including sports motor vehicles, other than those falling within heading No 87.09), excluding new motor vehicles of a cylinder capacity not exceeding 1 500 cm3 (NIMEXE code 87.02-21 ) 87.03 Special purpose motor lorries and vans (such as breakdown lorries, fire-engines, fire-escapes, road sweeper lorries , snow-ploughs, spraying lorries , crane lorries , searchlight lorries , mobile workshops and mobile radiological units), but not including the motor vehicles falling within heading No 87.02 87.04 Chassis fitted with engines , for the motor vehicles falling within heading No 87.01 , 87.02 or 87.03 87.05 Bodies (including cabs) for the motor vehicles falling within heading No 87.01 , 87.02 or 87.03 87.06 Parts and accessories of the motor vehicles falling within heading No 87.01 , 87.02 or 87.03 87.07 Works trucks, mechanically propelled, of the type used in factories, warehouses, dock areas or airports for short distance transport or handling of goods (for ex ­ ample, platform trucks, fork-lift trucks and straddle carriers) ; tractors of the type used on railway station platforms ; parts of the foregoing vehicles 87.08 Tanks and other armoured fighting vehicles, motorized, whether or not fitted with weapons, and parts of such vehicles 87.09 Motor-cycles, auto-cycles and cycles fitted with an auxiliary motor, with or without side-cars ; side-cars of all kinds 87.10 Cycles (including delivery bicycles), not motorized (*) 87 . 1 1 Invalid carriages, whether or not motorized or otherwise mechanically propelled 87.12 Parts and accessories of articles falling within heading No 87.09, 87.10 or 87.11 n (a) 87 . 1 3 Baby carriages and parts thereof 87.14 Other vehicles (including trailers), not mechanically propelled, and parts thereof CHAPTER 88 AIRCRAFT AND PARTS THEREOF ; PARACHUTES ; CATAPULTS AND SIMILAR AIRCRAFT LAUNCHING GEAR ; GROUND FLYING TRAINERS CHAPTER 89 SHIPS, BOATS AND FLOATING STRUCTURES CHAPTER 90 90.01 Lenses, prisms, mirrors and other optical elements, of any material , unmounted, other than such elements of glass not optically worked ; sheets or plates, of polariz ­ ing material (a) The asterisk covers only subheading 87.12 B. 24 . 12 . 83 Official Journal of the European Communities No L 362/85 90.02 Lenses, prisms, mirrors and other optical elements of any material, mounted, being parts of or fittings for instruments or apparatus, other than such elements of glass not optically worked 90.04 Spectacles, pince-nez, lorgnettes, goggles and the like, corrective, protective or other 90.06 Astronomical instruments (for example, reflecting telescopes, transit instruments and equatorial telescopes), and mountings therefor, but not including instruments for radio-astronomy 90.07 Photographic cameras ; photographic flashlight apparatus and flashbulbs other than discharge lamps of heading No 85.20 90.08 Cinematographic cameras, projectors, sound recorders and sound reproducers but not including re-recorders or film editing apparatus ; any combination of these articles 90.10 Apparatus and equipment of a kind used in photographic or cinematographic laboratories, not falling within any other heading in this Chapter ; photocopying apparatus (whether incorporating an optical system or of the contact type) and thermocopying apparatus ; screens for projectors 90.1 1 Microscopes and diffraction apparatus, electron and proton 90.12 Compound optical microscopes, whether or not provided with means for photo ­ graphing or projecting the image 90.13 Optical appliances and instruments (but not including lighting appliances other than searchlights or spotlights), not falling within any other heading of this Chap ­ ter ; lasers, other than laser diodes 90.14 Surveying (including photogrammetrical surveying), hydrographic, navigational , meteorological , hydrological and geophysical instruments ; compasses ; range ­ finders 90. 1 5 Balances of a sensitivity of 5 cg or better, with or without their weights 90.16 Drawing, marking-out and mathematical calculating instruments, drafting mach ­ ines, pantographs, slide rules, disc calculators and the like ; measuring or checking instruments, appliances and machines, not falling within any other heading of this Chapter (for example, micrometers , callipers, gauges, measuring rods, balancing machines); profile projectors 90.17 Medical , dental, surgical and veterinary instruments and appliances (including electromedical apparatus and ophthalmic instruments) 90.18 Mechano-therapy appliances ; massage apparatus ; psychological aptitude-testing apparatus ; artificial respiration, ozone therapy, oxygen therapy, aerosol therapy or similar apparatus ; breathing appliances (including gas masks and similar respira ­ tors) 90.19 Orthopaedic appliances, surgical belts , trusses and the like ; splints and other frac ­ ture appliances ; artificial limbs, eyes, teeth and other artificial parts of the body ; hearing-aids and other appliances which are worn or carried, or implanted in the body, to compensate for a defect or disability No L 362/86 Official Journal of the European Communities 24. 12 . 83 90.20 Apparatus based on the use of X-rays or of the radiations from radioactive sub ­ stances (including radiography and radiotherapy apparatus); X-ray generators ; X-ray tubes ; X-ray screens ; X-ray high tension generators ; X-ray control panels and desks ; X-ray examination or treatment tables, chairs and the like 90.21 Instruments, apparatus or models, designed solely for demonstrational purposes (for example, in education or exhibition), unsuitable for other uses 90.22 Machines and appliances for testing mechanically the hardness, strength, compres ­ sibility, elasticity and the like properties of industrial materials (for example, metals , wood textiles, paper or plastics) 90.23 Hydrometers and similar instruments ; thermometers, pyrometers , barometers, hygrometers , psychrometers, recording or not ; any combination of these instru ­ ments 90.24 Instruments and apparatus for measuring, checking or automatically controlling the flow, depth, pressure or other variables of liquids or gases, or for automatically controlling temperature ( for example, pressure gauges, thermostats , level gauges, flow meters , heat meters , automatic oven-draught regulators), not being articles falling within heading No 90.14 90.25 Instruments and apparatus for physical or chemical analysis (such as polarimeters, refractometers, spectrometers, gas analysis apparatus), instruments and apparatus for measuring or checking viscosity, porosity, expansion, surface tension or the like (such as viscometers , porosimeters, expansion meters); instruments and apparatus for measuring or checking quantities of heat, light or sound (such as photometers ( including exposure meters ), calorimeters); microtomes 90.26 Gas, liquid and electricity supply or production meters ; calibrating meters therefor 90.27 Revolution counters, production counters, taximeters, mileometers , pedometers , and the like, speed indicators (including magnetic speed indicators) and tach ­ ometers (other than articles falling within heading No 90.14); stroboscopes 90.28 Electrical measuring, checking, analyzing or automatically controlling instruments and apparatus 90.29 Parts or accessories suitable for use solely or principally with one or more of the articles falling within heading No 90.23 , 90.24, 90.26, 90.27 or 90.28 CHAPTER 91 ex 91.01 Pocket-watches, wrist-watches, and other watches, including stop-watches, exclud ­ ing quartz-watches 91.03 Instrument panel clocks and clocks of a similar type, for vehicles , aircraft or vessels 91.05 Time of day recording apparatus ; apparatus with clock or watch movement (including secondary movement) or with synchronous motor , for measuring, recording or otherwise indicating intervals of time 91.06 Time switches with clock or watch movement (including secondary movement) or with synchronous motor 24. 12 . 83 Official Journal of the European Communities No L 362/87 9 1 .08 Clock movements, assembled 91.10 Clock cases and cases of a similar type for other goods of this Chapter, and parts thereof 91.11 Other clock and watch parts CHAPTER 92 ex 92.01 Pianos (including automatic pianos, whether or not with keyboards), excluding new upright pianos ; harpsichords and other keyboard stringed instruments ; harps but not including aeolian harps 92.02 Other string musical instruments 92.03 Pipe and reed organs, including harmoniums and the like 92.04 Accordions, concertinas and similar musical instruments ; mouth organs 92.05 Other wind musical instruments 92.06 Percussion musical instruments (for example, drums, xylophones, cymbals, casta ­ nets) 92.07 Electro-magnetic, electrostatic, electronic and similar musical instruments (for example, pianos, organs, accordions) 92.08 Musical instruments not falling within any other heading of this Chapter (for example, fairground organs, mechanical street organs, musical boxes, musical saws); mechanical singing birds ; decoy calls and effects of all kinds ; mouthblown soundsignalling instruments (for example, whistles and boatswains ' pipes) 92.10 Parts and accessories of musical instruments, including perforated music rolls and mechanisms for musical boxes ; metronomes, tuning forks and pitch pipes of all kinds 92.11 Gramophones , dictating machines and other sound recorders or reproducers, including record-players and tape decks, with or without sound-heads ; television image and sound recorders or reproducers : B. Television image and sound recorders or reproducers 92.13 Other parts and accessories of apparatus falling within heading No 92.1 1 CHAPTER 93 ARMS AND AMMUNITION ; PARTS THEREOF CHAPTER 94 94.01 Chairs and other seats (other than those falling within heading No 94.02), whether or not convertible into beds, and parts thereof: B. Other : I. Specially designed for aircraft 94.02 Medical, dental, surgical or veterinary furniture (for example, operating tables, hos ­ pital beds with mechanical fittings); dentists ' and similar chairs with mechanical elevating, rotating or reclining movements ; parts of the foregoing articles No L 362/88 Official Journal of the European Communities 24. 12 . 83 94.04 Mattress supports ; articles of bedding or similar furnishing fitted with springs or stuffed or internally fitted with any material or of expanded foam or sponge rubber or expanded foam or sponge artificial plastic material , whether or not covered (for example, mattresses, quilts , eiderdowns, cushions, pouffes and pillows) CHAPTER 95 ARTICLES AND MANUFACTURES OF CARVING OR MOULDING MATERIAL ex CHAPTER 96 BROOMS, BRUSHES, POWDER-PUFFS AND SIEVES, EXCLUD ­ ING PAINT, DISTEMPER, VARNISH AND SIMILAR BRUSHES, BRUSHES FOR COSMETICS AND PERSONAL TOILETRY, AND OTHER BRUSHES OR BROOMS LISTED IN ANNEX A TO THE PRESENT REGULATION CHAPTER 97 97.01 Wheeled toys designed to be ridden by children (for example, toy bicycles and tri ­ cycles and pedal motorcars); dolls ' prams and dolls ' pushchairs 97.06 Appliances, apparatus, accessories and requisites for gymnastics or athletics , or for sports and outdoor games (other than articles falling within heading No 97.04) 97.07 Fish-hooks, line fishing rods and tackle ; fish landing nets and butterfly nets ; decoy 'birds', lark mirrors and similar hunting or shooting requisites 97.08 Roundabouts, swings, shooting galleries and other fairground amusements ; travel ­ ling circuses, travelling menageries and travelling theatres CHAPTER 98 MISCELLANEOUS MANUFACTURED ARTICLES (*) (a) (a) The asterisk only covers heading No 98.15 . 24 . 12 . 83 Official Journal of the European Communities No L 362/89 ANNEX C List of developing countries and territories enjoying generalized tariff preferences (') I. INDEPENDENT COUNTRIES 257 Guinea Bissau (2 ) 488 Guyana 452 Haiti ( 2 ) 504 Peru 708 Philippines 644 Qatar 247 Republic of Cape Verde (2 ) 066 Romania 324 Rwanda ( 2) 819 Western Samoa ( 2 ) 3 1 1 SÃ £o TomÃ © and Principe ( 2 ) 632 Saudi Arabia 248 Senegal 355 Seychelles and dependencies ( 2 ) 264 Sierra Leone (2 ) 424 Honduras 664 India 700 Indonesia 616 Iran 612 Iraq 272 Ivory Coast 464 Jamaica 338 Jibuti ( 2 ) 628 Jordan 696 Kampuchea (Cambodia) 346 Kenya 812 Kiribati 636 Kuwait 684 Laos (2 ) 604 Lebanon 395 Lesotho (2 ) 268 Liberia 216 Libya 370 Madagascar 386 Malawi (2 ) 701 Malaysia 667 Maldives (2 ) 232 Mali ( 2 ) 660 Afghanistan (2 ) 208 Algeria 330 Angola 459 Antigua and Barbuda 528 Argentina 453 Bahamas 640 Bahrain 666 Bangladesh (2 ) 469 Barbados 42 1 Belize 284 Benin (2 ) 675 Bhutan (2) 516 Bolivia 391 Botswana (2 ) 508 Brazil 676 Burma 328 Burundi (2 ) 302 Cameroon 306 Central African Republic (2 ) 244 Chad (2) 512 Chile 720 China 480 Colombia 375 Comoros (2) 318 Congo 436 Costa Rica 448 Cuba 600 Cyprus 460 Dominica 456 Dominican Republic 500 Ecuador 220 Egypt 428 El Salvador 310 Equatorial Guinea (2 ) 334 Ethiopia (2 ) 815 Fiji 314 Gabon 252 Gambia (2 ) 276 Ghana 473 Grenada 416 Guatemala 260 Guinea (2) 706 Singapore 806 Solomon Islands 342 Somalia (2 ) 728 South Korea 656 South Yemen (2 ) 669 Sri Lanka 450 St Christopher and Nevis 456 St Lucia 467 St Vincent 224 Sudan (2 ) 492 Surinam 393 Swaziland 608 Syria 352 Tanzania (2 ) 680 Thailand 280 Togo ( 2 ) 817 Tonga ( 2) 472 Trinidad and Tobago 212 Tunisia 807 Tuvalu 350 Uganda (2 ) 647 United Arab Emirates 236 Upper Volta (2 ) 524 Uruguay 816 Vanuatu 484 Venezuela 690 Vietnam 048 Yugoslavia 322 Zaire 378 Zambia 382 Zimbabwe 228 Mauritania 373 Mauritius 412 Mexico 204 .Morocco 366 Mozambique 803 Nauru 672 Nepal ( 2 ) 432 Nicaragua 240 Niger (2 ) 288 Nigeria 652 North Yemen (2 ) 649 Oman 662 Pakistan 442 Panama 801 Papua New Guinea 520 Paraguay (') The code number preceding the name of each beneficiary country or territory is that given in 'Geonomenclature 1984' (Regulation (EEC) No 3537/82 (OJ No L 371 , 30 . 12 . 1982, p . 7)). ( 2) This country is also included in Annex I). No L 362/90 Official Journal of the European Communities 24. 12 . 83 II . COUNTRIES AND TERRITORIES dependent or administered, or for whose external relations Member States of the Community or third countries are wholly or partly responsible 808 American Oceania (') 802 Australian Oceania (Christmas Island, Cocos (Keeling) Islands, Heard Island and McDonald Islands, Norfolk Island) 413 Bermuda 357 British Indian Ocean Territory 703 Brunei 463 Cayman Islands 529 Falkland Islands and dependencies 822 French Polynesia 044 Gibraltar 740 Hong Kong 743 Macao 377 Mayotte 476 Netherlands Antilles 809 New Caledonia and dependencies 814 New Zealand Oceania (Tokelau and Niue Islands ; Cook Islands) 813 Pitcairn 890 Polar regions (French Southern and Antarctic Territories, Australian Antarctic Territories, British Antarctic Territories) 329 St Helena and dependencies 454 Turks and Caicos Islands 457 Virgin Islands of the United States 81 1 Wallis and Futuna Islands 450 West Indies Note : The above lists may be amended subsequently to take account of changes in the inter ­ national status of countries or territories . (') American Oceania includes : Guam, American Samoa (including Swain 's Island), Midway Islands, Johnston and Sand Islands, Wake Island and the Trust Territory of the Pacific Islands (the Caroline, Marianas and Marshall Islands). 24 . 12. 83 Official Journal of the European Communities No L 362/91 ANNEX D List of least-developed developing countries 660 Afghanistan 666 Bangladesh 284 Benin 675 Bhutan 391 Botswana 328 Burundi 306 Central African Republic 244 Chad 375 Comoros 310 Equatorial Guinea 334 Ethiopia 252 Gambia 260 Guinea 257 Guinea Bissau 452 Haiti 338 Jibuti 684 Laos 395 Lesotho 386 Malawi 667 Maldives 232 Mali 672 Nepal 240 Niger 652 North Yemen 247 Republic of Cape Verde 324 Rwanda 819 Western Samoa 3 1 1 Sao Tome and Principe 355 Seychelles and dependencies 264 Sierra Leone 342 Somalia 656 South Yemen 224 Sudan 352 Tanzania 280 Togo 817 Tonga 350 Uganda 236 Upper Volta